Exhibit 10.1

 

Execution Version

 

 

--------------------------------------------------------------------------------

 

INVESTMENT AND SECURITIES PURCHASE AGREEMENT

 

BETWEEN

 

GENERAL MOLY, INC.

 

AND

 

AMER INTERNATIONAL GROUP CO., LTD.

 

April 17, 2015

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I ISSUANCE OF SHARES; CLOSING

2

 

 

 

1.1

Purchase and Sale of Offered Securities; Closing Payment; Expense Reimbursement
Account

2

 

1.2

Arrangement Fee

2

 

1.3

Closing

2

 

1.4

Closing Deliveries

3

 

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY

4

 

 

 

2.1

Organization and Standing

4

 

2.2

Capitalization

4

 

2.3

Authorization; Enforceability

5

 

2.4

No Violation; Consents

6

 

2.5

Compliance with Laws

7

 

2.6

SEC Reports; Financial Condition

7

 

2.7

Absence of Changes

8

 

2.8

Books and Records

10

 

2.9

Securities Laws

10

 

2.10

No Default

10

 

2.11

Intellectual Property

10

 

2.12

No Litigation

10

 

2.13

Material Contracts

10

 

2.14

Permits

12

 

2.15

Subsidiaries

12

 

2.16

Related Party Transactions

12

 

2.17

Securities Compliance

12

 

2.18

Environmental Matters

12

 

2.19

Taxes

13

 

2.20

Section 203 of the DGCL

13

 

2.21

Employees

13

 

2.22

Employee Benefits

14

 

2.23

Real Property

14

 

2.24

Tangible Assets

15

 

2.25

Insurance Policies

15

 

2.26

Brokers Fees

15

 

 

 

 

ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER

15

 

 

 

3.1

Authorization; Enforceability; No Violations

15

 

3.2

Securities Act Representations; Legends

16

 

3.3

Investment Decision by Purchaser

17

 

ii

--------------------------------------------------------------------------------


 

 

3.4

Compliance with Laws

18

 

3.5

Consents

18

 

 

 

 

ARTICLE IV REGISTRATION RIGHTS

 

18

 

 

 

 

4.1

Shelf Registration

18

 

4.2

Company Obligations

18

 

4.3

Registration Statement Effectiveness; Piggyback Registrations

19

 

4.4

Suspension

21

 

4.5

Current Public Information

22

 

 

 

 

ARTICLE V CONDUCT OF BUSINESS PENDING THE CLOSING

22

 

 

 

5.1

General

22

 

5.2

Pre-Closing Covenants

22

 

 

 

 

ARTICLE VI ADDITIONAL AGREEMENTS

 

25

 

 

 

 

6.1

Agreement to Call Stockholder Meeting

25

 

6.2

Proxy Statement; Other Commission Filings

25

 

6.3

Listing Applications

26

 

6.4

Assistance in Procuring Loan; Purchaser Option

26

 

6.5

Consents

27

 

6.6

Covenants Concerning the Parties

27

 

6.7

No Solicitation

28

 

6.8

Change of Recommendation

29

 

6.9

Certain Tax Covenants

30

 

6.10

Access to Information

30

 

6.11

Further Assurances

30

 

6.12

Publicity

30

 

6.13

Board Representation

30

 

 

 

 

ARTICLE VII CONDITIONS

 

31

 

 

 

 

7.1

Closing

31

 

 

 

 

ARTICLE VIII TERMINATION

 

33

 

 

 

 

8.1

Termination

33

 

8.2

Effect of Termination

34

 

8.3

Payment of Company Break Fee

35

 

 

 

 

ARTICLE IX MISCELLANEOUS

 

35

 

 

 

 

9.1

Notices

35

 

9.2

Entire Agreement

36

 

9.3

Amendments

37

 

iii

--------------------------------------------------------------------------------


 

 

9.4

Assignment

37

 

9.5

Benefit

37

 

9.6

Specific Performance

37

 

9.7

Governing Law; Language

37

 

9.8

Waiver of Jury Trial

37

 

9.9

Severability

37

 

9.10

Headings and Captions

37

 

9.11

Certain Terms

38

 

9.12

No Waiver of Rights, Powers and Remedies

38

 

9.13

Fees and Expenses

39

 

9.14

Counterparts

39

 

9.15

Rules of Construction

39

 

9.16

Dispute Resolution

39

 

Schedules

 

Schedule 1                                     Certain Definitions

Schedule 2                                     General Moly, Inc. Loan Summary
of Principal Terms and Conditions

Schedule 3                                     Regulatory Approvals

Schedule 4                                     Dispute Resolution

 

Exhibits

 

Exhibit A                                             Molybdenum Supply
Agreement Term Sheet

Exhibit B                                             Form of Stockholder
Agreement

Exhibit C                                             Form of Warrant

Exhibit D                                             Expense Reimbursement
Agreement Term Sheet

 

iv

--------------------------------------------------------------------------------


 

INVESTMENT AND SECURITIES PURCHASE AGREEMENT

 

THIS INVESTMENT AND SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated
April 17, 2015 (the “Signing Date”), is between General Moly, Inc., a Delaware
corporation (the “Company”), and Amer International Group Co. Ltd., a limited
liability company organized under the laws of the People’s Republic of China
(“Purchaser”).  The Company and Purchaser shall each be referred to herein as a
“Party” and collectively as the “Parties”. Capitalized terms used in this
Agreement but not defined herein shall have the meanings ascribed to such terms
in Schedule 1.

 

RECITALS

 

A.                                    The Company desires to issue and sell to
Purchaser and Purchaser desires to acquire from the Company, on the terms and
subject to the conditions in this Agreement, (1) 40,000,000 shares (the “Offered
Shares”) of the Company’s common stock, par value $0.001 per share (the “Common
Stock”) at the Per Share Price, and (2) warrants to purchase 80,000,000 shares
of Common Stock (the “Offered Warrants”) exercisable at the Per Share Price (the
Offered Shares, together with the Offered Warrants, the “Offered Securities”).

 

B.                                    The Offered Securities will be issued upon
the satisfaction of the conditions set forth in Section 7.1.  Upon the Loan
Execution, the Offered Securities will constitute approximately 51% of the
Company’s fully diluted shares of Common Stock.

 

C.                                    Purchaser has agreed to endeavor with the
Company to procure and support a loan from one or more Prime Chinese Banks to
the Company to fund the Company’s share of costs (including financing costs)
related to the development of the Mt. Hope Project, or approximately US$700
Million (the “Loan”), on substantially similar key terms and conditions as those
outlined on Schedule 2, which Loan will be guaranteed by Purchaser.

 

D.                                    The Company desires to grant Purchaser an
option, exercisable simultaneously with the Loan Execution, to enter into with
the Company a molybdenum supply agreement for the purchase by Purchaser or an
Affiliate of Purchaser of molybdenum produced at the Mount Hope Project (the
“Molybdenum Supply Agreement”), substantially in accordance with the terms and
conditions attached hereto as Exhibit A.

 

E.                                     At the Closing, the Company and Purchaser
will enter into a stockholder agreement with respect to certain matters relating
to the acquisition and disposition of the Offered Securities (and other shares
of Common Stock, if any, owned by Purchaser or any of its Affiliates) and
governance of the Company (the “Stockholder Agreement”) substantially in the
form attached hereto as Exhibit B.

 

In consideration of the mutual covenants contained in this Agreement, the
Parties, intending to be legally bound, agree as follows:

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

ARTICLE I
ISSUANCE OF SHARES; CLOSING

 

1.1                               Purchase and Sale of Offered Securities;
Closing Payment; Expense Reimbursement Account.

 

(a)                                 Offer and Sale.  On the terms and subject to
the conditions of this Agreement and in reliance upon the representations and
warranties contained herein, Purchaser shall purchase from the Company, and the
Company shall issue and sell to Purchaser the Offered Securities.

 

(b)                                 Closing Payment.  In exchange for the
Company’s issuance and sale of the Offered Securities to Purchaser on the
Closing Date, Purchaser shall pay to the Company in cash an amount equal to
(i) the Stock Purchase Price, minus (ii) the Reimbursed Purchaser Expenses (such
difference, the “Closing Payment”).  In addition to making the Closing Payment,
the Company shall pay Purchaser the Arrangement Fee following Closing pursuant
to Section 1.2.

 

(c)                                  Reimbursement Account.  On the Closing
Date, the Company shall deposit $3,000,000 into an account at a bank to be
mutually agreed upon by the Company and Purchaser.  Purchaser and the Company
shall jointly hold such account pursuant to an expense reimbursement agreement
(the “Expense Reimbursement Agreement”), substantially in accordance with the
terms and conditions attached hereto as Exhibit D, to be entered into at Closing
between Purchaser and the Company.  Under the Expense Reimbursement Agreement,
funds will be released to Purchaser, the Company or third parties to reimburse
such parties for reasonable expenses incurred in connection with the procurement
of the Loan under Section 6.4(a) (such expenses, collectively, the “Loan
Procurement Expenses”).

 

1.2                               Arrangement Fee.  Upon the initial draw of the
Loan, the Company shall deliver or cause to be delivered to Purchaser, by wire
transfer of immediately available funds in Dollars, (a) a fee equal to
seventy-five one-hundredths of one percent (0.75%) of the committed amount under
the Loan (the “Arrangement Fee”), minus (b) the Reimbursed Purchaser Expenses,
minus (c) the Loan Procurement Expenses.

 

1.3                               Closing.  Subject to the satisfaction or
waiver of the conditions set forth in Section 7.1, the completion of the
purchase and sale of the Offered Shares (the “Closing”) shall occur at
10:00 a.m. local time at the offices of Bryan Cave LLP, Denver, Colorado, on the
second (2nd) Business Day after the satisfaction or waiver of the conditions set
forth in Section 7.1 (other than those that by their terms are to be satisfied
or waived at the Closing), or at such other location, date and time as may be
mutually agreed upon by the Company and Purchaser.  The date of the Closing is
referred to herein as the “Closing Date.”

 

2

--------------------------------------------------------------------------------


 

1.4                               Closing Deliveries.

 

(a)                                 Company Deliveries.  At the Closing, the
Company shall deliver or cause to be delivered to Purchaser:

 

(i)                                     a certificate or certificates
representing the Offered Shares;

 

(ii)                                  a receipt for the Closing Payment;

 

(iii)                               a duly executed warrant agreement (the
“Warrant Agreement”), substantially in the form attached hereto as Exhibit C,
evidencing the Offered Warrants, registered in the name of Purchaser;

 

(iv)                              a duly executed counterpart of the Stockholder
Agreement;

 

(v)                                 a duly executed counterpart of the Expense
Reimbursement Agreement;

 

(vi)                              duly executed resignations effective as of the
Closing Date from the directors on the Board pursuant to Section 6.13;

 

(vii)                           a good standing certificate (or its equivalent)
for the Company issued by the Secretary of State of the State of Delaware and of
such other applicable jurisdictions where the Company is qualified or licensed
to do business or own, lease or operate property making such qualification or
licensing necessary, dated as of a date within three (3) Business Days prior to
the Closing Date;

 

(viii)                        copies, certified by the Secretary of the Company,
of resolutions of the Board authorizing the execution and delivery of this
Agreement and the other Transaction Documents, and in each case, such
resolutions shall be in full force and effect and not revoked;

 

(ix)                              the documents, instruments and writings
required to be delivered to Purchaser by the Company pursuant to Section 7.1(c);

 

(x)                                 the APERAM Consent; and

 

(xi)                              such other previously undelivered documents
reasonably requested by Purchaser to be delivered by the Company to Purchaser at
or prior to the Closing in connection with this Agreement or the other
Transaction Documents to which the Company is a party.

 

(b)                                 Purchaser Deliveries.  At the Closing,
Purchaser shall deliver or cause to be delivered to the Company:

 

(i)                                     the Closing Payment by wire transfer in
immediately available funds in Dollars to an account specified by the Company in
writing no less than three (3) Business Days prior to the Closing;

 

3

--------------------------------------------------------------------------------


 

(ii)                                  a duly executed counterpart of the Warrant
Agreement;

 

(iii)                               a duly executed counterpart of the
Stockholder Agreement;

 

(iv)                              a duly executed counterpart of the Expense
Reimbursement Agreement;

 

(v)                                 a written letter of intent, in substantially
customary form, from a Prime Chinese Bank to the Company, indicating that such
bank has formally endorsed the Loan and with the other banks (if any) will make
the Loan on the key terms and conditions substantially set forth on Schedule 2;

 

(vi)                              the documents, instruments and writings
required to be delivered to the Company by Purchaser pursuant to Section 7.1(b);
and

 

(vii)                           such other previously undelivered documents
reasonably requested by the Company to be delivered by Purchaser to the Company
at or prior to the Closing in connection with this Agreement or the other
Transaction Documents to which Purchaser is a party.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the disclosure schedule (the “Disclosure Schedule”)
delivered by the Company to Purchaser on or prior to the execution of this
Agreement, the Company hereby represents and warrants to Purchaser on the
Signing Date and the Closing Date as follows:

 

2.1                               Organization and Standing.  Each of the
Company and its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority necessary for it to own or lease its properties
and assets and to carry on its business as it is now being conducted (and, to
the extent described therein, as described in the SEC Reports).  Each of the
Company and its Subsidiaries is duly qualified to transact business and is in
good standing in each jurisdiction in which the character of the properties
owned or leased by it or the nature of its businesses makes such qualification
necessary, except where any failure to so qualify or be in good standing would
not have a Material Adverse Effect.  The copies of the Company’s certificate of
incorporation and bylaws that are listed as exhibits to the Company’s Annual
Report on Form 10-K for the year ended December 31, 2014 (the “10-K”) are
complete and correct copies thereof.

 

2.2                               Capitalization.  The authorized capital stock
of the Company consists of 200,000,000 shares of Common Stock and 10,000,000
shares of preferred stock, par value $0.001 per share (“Preferred Stock”).  As
of March 31, 2015, (i) 93,493,979 shares of Common Stock were issued and
outstanding, and (ii) no shares of Common Stock were held in the treasury of the
Company or by any Subsidiary of the Company.  As of March 31, 2015, 257,779
shares of Common Stock were issuable (and such number was reserved for issuance)
upon exercise of outstanding stock options granted pursuant to the Company’s
equity incentive plans filed with the SEC Reports (the “Plans”), restricted
stock units covering 2,359,776 shares of Common Stock

 

4

--------------------------------------------------------------------------------


 

were issued under the Company’s Plans; 9,535,000 shares of Common Stock were
issuable (and such number was reserved for issuance) upon exercise of
outstanding warrants to purchase Common Stock (the “Warrants”) and up to
8,135,000 shares of Common Stock were issuable (and such number was reserved for
issuance) upon conversion of convertible promissory notes (the “Convertible
Notes”).  As of the Signing Date, the Company had outstanding SARS with respect
to not more than 1,803,146 shares of Common Stock as to which not more than zero
shares of Common Stock would be issuable based on a price of Common Stock of
$0.50 per share.  Since March 31, 2015, the Company has not issued any shares of
its capital stock, or securities convertible into or exchangeable or exercisable
for such capital stock, other than those shares of capital stock reserved for
issuance as set forth in this Section 2.2.  As of the Signing Date, no shares of
Preferred Stock are issued and outstanding.  The Company has no stock option,
incentive or similar plan other than the Plans.  All of the outstanding shares
of capital stock of the Company have been duly and validly authorized and
issued, and are fully paid and nonassessable.  Except for the preemptive rights
held by APERAM under the APERAM Securities Agreement, if any, all of the shares
of Common stock subject to issuance under the Plans, Warrants, Convertible Notes
and SARS, upon issuance prior to the Closing Date on the terms and conditions
specified in the instruments pursuant to which they are issuable, will be duly
authorized, validly issued, fully paid, nonassessable and free of preemptive
rights.  The Offered Securities have been duly and validly authorized and when
issued, sold and delivered by the Company in accordance with this Agreement,
will be validly issued, fully paid and nonassessable.  Except as set forth in
this Section 2.2, there are no outstanding options, warrants, conversion rights,
subscription rights, preemptive rights, rights of first refusal or other rights
or agreements of any nature outstanding to subscribe for or to purchase any
shares of Common Stock or any other securities of the Company of any kind
binding on the Company.  Except for the preemptive rights held by APERAM under
the APERAM Securities Agreement, if any, the issuance by the Company of the
Offered Securities is not subject to any preemptive rights, rights of first
refusal or other similar limitation or any other claim, Lien, charge,
encumbrance or security interest applicable to the assets of the Company, except
those which have been waived.  There are no restrictions upon the voting or
transfer of any shares of Common Stock pursuant to the Company’s certificate of
incorporation or bylaws.  There are no agreements or other obligations
(contingent or otherwise) that may require the Company to repurchase or
otherwise acquire any shares of Common Stock.

 

2.3                               Authorization; Enforceability.  The Company
has the corporate power and authority to execute, deliver and perform this
Agreement and the other Transaction Documents to which it is a party and has
taken all necessary corporate action to authorize the execution, delivery and
performance by it of, and the consummation of the transactions contemplated by,
this Agreement and such other Transaction Documents, except Stockholder
Approval.  No other corporate proceeding on the part of the Company is necessary
for the valid execution and delivery by the Company of this Agreement and the
other Transaction Documents to which it is a party, and the performance and
consummation by the Company of the transactions contemplated by this Agreement
and such other Transaction Documents to be performed by the Company, except the
Stockholder Approval or as has been obtained or waived.  The Company has duly
executed and delivered this Agreement and, when executed and delivered by it,
will have duly executed and delivered the other Transaction Documents to which
it is a party.  Assuming the due execution and delivery of this Agreement by
Purchaser, this Agreement constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent

 

5

--------------------------------------------------------------------------------


 

conveyance, reorganization, moratorium or similar Laws affecting the enforcement
of creditors’ rights generally and by general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).  Assuming
the due execution and delivery of the Transaction Documents to which the Company
is a party (other than this Agreement) by Purchaser, each of such Transaction
Documents, when executed and delivered by the Company, will constitute a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar Laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

2.4                               No Violation; Consents.

 

(a)                                 The execution, delivery and performance by
the Company of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby to be performed
by the Company do not and will not (i) assuming that all consents, approvals,
authorizations and other actions described in Section 2.4(b) have been obtained
and all filings and obligations described in Section 2.4(b) have been made,
conflict with, violate or contravene the applicable provisions of any Law of any
court or any federal or state government or political subdivision thereof or any
agency or other entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government (a “Governmental
Authority”) to or by which the Company or any of its Subsidiaries or any of its
or their respective assets is bound, (ii) violate, result in a breach of or
constitute (with due notice or lapse of time or both) a default or give rise to
an event of acceleration under, or give to others any right of termination,
amendment or cancellation of, or give to others a right to require any payment
to be made under, any contract, lease, license, permit, loan or credit
agreement, mortgage, security agreement, trust indenture or other agreement or
instrument to which the Company is a party or by which it or any of its
Subsidiaries is bound or to which any of their respective assets is subject, nor
result in the creation or imposition of any Lien, security interest, charge or
encumbrance of any kind upon any of the assets or capital stock of the Company
or any of its Subsidiaries, or (iii) conflict with or violate any provision of
the Organizational Documents of the Company or any of its Subsidiaries, except
in the case of each of clauses (i) and (ii) above as would not have a Material
Adverse Effect.

 

(b)                                 No consent, approval, authorization or order
of, or filing or registration with, any Governmental Authority or other Person
is required to be obtained or made by the Company for the execution, delivery
and performance of this Agreement and the other Transaction Documents or the
consummation of any of the transactions contemplated hereby or thereby, except
(i) for applicable requirements, if any, of the Securities Act, the Exchange Act
and state securities or “blue sky” laws, for any filings required to be made
under the rules and regulations of the NYSE MKT and the Toronto Stock Exchange
and for the Stockholder Approval, and (ii) where the failure to obtain such
consent, approval, authorization or order or to make such filing or registration
would not have a Material Adverse Effect.

 

6

--------------------------------------------------------------------------------


 

2.5                               Compliance with Laws.

 

(a)                                 Since January 1, 2012, (i) each of the
Company and its Subsidiaries has complied, and is currently in compliance, with
all Laws applicable to the Company or its Subsidiaries or to the operation of
their respective businesses or to any assets owned or used by any of the
respective businesses of the Company and its Subsidiaries, except where the
failure to be in compliance would not reasonably be expected to have a Material
Adverse Effect, and (ii) neither the Company nor any of its Subsidiaries has
received any written notice that any investigation or review by any Governmental
Authority with respect to the respective businesses of the Company and its
Subsidiaries or to any assets owned or used by the respective businesses of the
Company or its Subsidiaries is pending or that such investigation or review is
contemplated.

 

(b)                                 The Company and its Subsidiaries (i) have
been in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977 (the “FCPA”) and any other applicable United
States and foreign anti-corruption Laws, and (ii) since January 1, 2012, have
not, to the knowledge of the Company, been investigated by any Governmental
Authority with respect to, or been given written notice by a Governmental
Authority or any other Person of, any actual or alleged violation by the Company
or its Subsidiaries of the FCPA or any other applicable United States or foreign
anti-corruption Laws.

 

(c)                                  To the Company’s knowledge, since
January 1, 2012, none of the Company or its Subsidiaries has, directly or
indirectly through its representatives or any Person authorized to act on its
behalf (including any distributor, agent, sales intermediary or other third
party), offered, promised, paid, authorized or given, money or anything of value
to any Person for the purpose of:  (i) unlawfully influencing any act or
decision of any Government Official, (ii) inducing any Government Official to do
or omit to do an act in violation of a lawful duty, (iii) securing any improper
advantage, or (iv) unlawfully inducing any Government Official to influence the
act or decision of a government or government instrumentality, in order to
obtain or retain business, or direct business to, any Person or entity, in any
way.

 

(d)                                 To the Company’s knowledge, since January 1,
2012, none of the Company or its Subsidiaries has had a customer or supplier or
other business relationship with, is a party to any Contract with, or has
engaged in any transaction with, any Person that is the subject of any
international economic or trade sanction administered or enforced by the Office
of Foreign Assets Control of the United States Department of the Treasury, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, the
United Kingdom Export Control Organization or other relevant sanctions
authority.

 

2.6                               SEC Reports; Financial Condition.

 

(a)                                 The Company has filed all forms, reports and
documents required to be filed by the Company with the SEC since December 31,
2011 (the “SEC Reports”).  The SEC Reports (including any financial statements
filed as a part thereof or incorporated by reference therein) (i) at the time
filed (or if amended or superseded by a filing prior to the Signing Date, then
on the date of such subsequent filing), complied in all material respects with
the applicable requirements of the Securities Act and the Exchange Act, as the
case may be, and (ii) did not, at

 

7

--------------------------------------------------------------------------------


 

the time they were filed (or if amended or superseded by a filing prior to the
date of this Agreement, then on the date of such subsequent filing), contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements in such Company
SEC Reports, in the light of the circumstances under which they were made, not
misleading.

 

(b)                                 The audited and unaudited consolidated
financial statements of the Company and the related notes thereto contained in
the SEC Reports (the “Company Financial Statements”) present fairly the
financial position of the Company and its Subsidiaries at such date and the
results of operations of the Company and its Subsidiaries for the periods set
forth therein; provided, however, that the unaudited financial statements are
subject to normal year-end adjustments.  The Company Financial Statements,
including the related notes thereto, have been prepared in accordance with
generally accepted accounting principles in the United States as in effect for
the periods covered thereby.

 

(c)                                  Except and to the extent set forth on the
consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2014 included in the 10-K, neither the Company nor any of its
Subsidiaries has any liability or obligation of any nature, except for
(i) liabilities or obligations incurred in the ordinary course of business
consistent with past practice since December 31, 2014, (ii) liabilities that are
not otherwise required to be disclosed in the Company Financial Statements,
(iii) liabilities incurred in compliance with the Eureka Budget, or
(iv) liabilities that, individually or the aggregate, would exceed One Million
Dollars ($1,000,000).

 

2.7                               Absence of Changes.  Except as set forth in
the SEC Reports, since December 31, 2014, there has not been any change, effect,
event, occurrence, state of facts or development which, individually or in the
aggregate, has resulted in, or would reasonably be expected to result in, a
Material Adverse Effect.  Since December 31, 2014, each of the Company and its
Subsidiaries has operated its business only in the ordinary course of business
consistent with past practice and there has not been by or with respect to the
Company or its Subsidiaries:

 

(a)                                 any declaration, setting aside, or payment
of any dividend or other distribution (whether payable in cash, stock, property
or a combination thereof) with respect to the capital stock of the Company or
its Subsidiaries (other than dividends paid by a wholly-owned Subsidiary of the
Company to the Company or to any other wholly-owned Subsidiary of the Company)
or entry into any agreement with respect to the voting of the capital stock of
the Company or its Subsidiaries;

 

(b)                                 (i) any increase in the compensation or
benefits payable or to become payable to the directors, officers or employees of
the Company or its Subsidiaries (except for increases in accordance with past
practices in salaries or wages of employees of the Company or any of its
Subsidiaries which are not across-the-board increases), (ii) any grant of rights
to severance or termination pay to, or entry into any employment or severance
agreement with, any director, officer or other employee of the Company or any of
its Subsidiaries, or establishment, adoption, entry into or amendment of any
collective bargaining, bonus, profit sharing, thrift, compensation, stock
option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other plan, agreement, trust, fund, policy
or arrangement for the benefit of any director, officer or employee, or
(iii) the taking of any affirmative action to

 

8

--------------------------------------------------------------------------------


 

amend or waive any performance or vesting criteria or accelerate vesting,
exercisability or funding under any Employee Benefit Plan;

 

(c)                                  (i) any acquisition (including, without
limitation, by merger, consolidation, or acquisition of stock or assets) of any
interest in any Person or any division thereof or any assets, other than
acquisitions of assets in the ordinary course of business consistent with past
practice and any other acquisitions for consideration that is individually not
in excess of Two Hundred Fifty Thousand Dollars ($250,000), or in the aggregate,
not in excess of Five Hundred Thousand Dollars ($500,000) for the Company and
the Company Subsidiaries taken as a whole, (ii) any incurrence of any
indebtedness for borrowed money or issuance of any debt securities or
assumption, guarantee or endorsement, or otherwise as an accommodation
assumption of responsibility for, the obligations of any Person (other than a
wholly-owned Subsidiary of the Company) for borrowed money in a principal amount
not, in the aggregate, in excess of One Million Dollars ($1,000,000) for the
Company and its Subsidiaries taken as a whole, (iii) any termination,
cancelation or written request for any material change in, or agreement to any
material change in, any Material Contract other than in the ordinary course of
business consistent with past practice, (iv) other than as set forth in the
Eureka Budget, the making or authorization of  any capital expenditures that
are, in the aggregate, in excess of Five Hundred Thousand Dollars ($500,000) for
the Company and its Subsidiaries taken as a whole;

 

(d)                                 any change in accounting policies or
procedures, other than in the ordinary course of business consistent with past
practice or except as required by GAAP or by a Governmental Authority;

 

(e)                                  any waiver, release, assignment, settlement
or compromise of any material claims, or any material litigation or arbitration;

 

(f)                                   any material tax election or settlement or
compromise of any material liability for Taxes;

 

(g)                                  any write up, write down or write off of
the book value of any assets, individually or in the aggregate, for the Company
and its Subsidiaries taken as a whole, in excess of One Million Dollars
($1,000,000) except for depreciation and amortization in accordance with GAAP
consistently applied; or

 

(h)                                 any (i) sale, pledge, disposition, transfer,
lease, license, guarantee or encumbrance, or authorization of the sale, pledge,
disposition, transfer, lease, license, guarantee or encumbrance, of any material
property or assets (including Intellectual Property Rights) of the Company or
any of its Subsidiaries, except for the sale or purchase of goods in the
ordinary course of business consistent with past practice, or (ii) entry into
any material commitment or material transaction outside the ordinary course of
business consistent with past practice;

 

(i)                                     any agreements or commitments, whether
oral or in writing, to take any action described in clauses (a) through (h) of
this Section 2.7.

 

9

--------------------------------------------------------------------------------


 

2.8                               Books and Records. The books and records of
the Company and its Subsidiaries have been maintained in accordance with the
customary business practices of the Company and its Subsidiaries and in all
material respects with Law. The Company has made available to Purchaser copies
of the minute books of the Company in the Company’s possession.

 

2.9                               Securities Laws.  All notices, filings,
registrations, or qualifications under state securities or “blue sky” laws, that
are required in connection with the offer, issuance, sale and delivery of the
Offered Securities pursuant to this Agreement, have been, or will be, completed
by the Company.

 

2.10                        No Default.  Subject to Stockholder Approval, the
Company and its Subsidiaries are not, and, immediately after the consummation of
the transactions contemplated hereby and by the other Transaction Documents to
be performed by the Company, will not be, in default of (whether upon the
passage of time, the giving of notice or both), (a) any term of its
Organizational Documents, (b) any provision of any equity security issued by the
Company, or of any agreement, instrument or other undertaking to which the
Company or its Subsidiaries is a party or by which it or any of its properties
or assets is bound, or (c) the applicable provisions of any Law of any
Governmental Authority to or by which the Company or any of its Subsidiaries or
any of its assets is bound, which default, in the cause of clauses (b) and
(c) above, would either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

2.11                        Intellectual Property.  The Company and its
Subsidiaries have all material patents, licenses, copyrights and trademarks that
are needed to conduct the business of the Company and its Subsidiaries as it is
now being conducted (the “Intellectual Property Rights”).  To the Company’s
knowledge the Intellectual Property Rights that the Company (or any of its
Subsidiaries) owns are valid and enforceable.  To the Company’s knowledge the
use of such Intellectual Property Rights by the Company (or any of its
Subsidiaries) does not infringe upon or conflict with any license, copyright or
trademark of any third party, and neither the Company nor any of its
Subsidiaries has received written notice of any such infringement or conflict
other than with respect to alleged infringements or conflicts.  The Company has
no knowledge of any infringement of its Intellectual Property Rights by any
third party.

 

2.12                        No Litigation.  Except as disclosed in the SEC
Reports, no Action against the Company or any of its Subsidiaries is pending,
or, to the Company’s knowledge, threatened or contemplated that, if determined
adversely, would, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

2.13                        Material Contracts.  Except as listed or described
on the SEC Reports, as of the Signing Date, neither the Company nor any of its
Subsidiaries is a party to or bound by any Contract of any of the types
described below:

 

(a)                                 any consulting agreement or employment
agreement that provides for annual compensation to a Person exceeding Two
Hundred Thousand Dollars ($200,000) per year and which cannot be terminated by
the Company or Subsidiary party thereto without penalty on notice of sixty (60)
days or less;

 

10

--------------------------------------------------------------------------------


 

(b)                                 any Contract for capital expenditures or the
acquisition of fixed assets in excess of One Million Dollars ($1,000,000);

 

(c)                                  any Contract for the purchase, maintenance
or acquisition of materials, supplies, merchandise, equipment, parts or other
property or services (other than an ongoing license for, or for support or
maintenance of, Software) which will extend over a period of more than twelve
(12) months or require remaining aggregate future payments in excess of One
Million Dollars ($1,000,000);

 

(d)                                 any Contract that restricts the right of the
Company or any Subsidiary to engage in any line of business, compete with any
Person or provide any service to any Person in any geographic area;

 

(e)                                  any lease pertaining to any leased real or
personal property that provides for a future liability in excess of Two Hundred
Fifty Thousand Dollars ($250,000) per year;

 

(f)                                   any Contract relating to the acquisition
or disposition of any business, material asset or real property requiring
aggregate payments in the future in excess of Five Hundred Thousand Dollars
($500,000) or which contains any material continuing obligations on the part of
the Company or Subsidiary party thereto;

 

(g)                                  any Contract relating to the borrowing of
money, or the guaranty of another Person’s borrowing of money or other
obligation, including all notes, mortgages, indentures and other obligations,
guarantees of performance, agreements and instruments for or relating to any
lending or borrowing, including any indebtedness, in excess of Five Hundred
Thousand Dollars ($500,000);

 

(h)                                 any Contract granting any Person a Lien on
any assets or properties of the Company or its Subsidiaries, other than
Permitted Liens, where the underlying liability is in excess of Five Hundred
Thousand Dollars ($500,000);

 

(i)                                     any Contract relating to the
development, ownership, licensing or use of any intellectual property rights
material to the business of the Company or any Subsidiary other than
non-exclusive, end-user licenses for commercially available prepackaged Software
with license, maintenance, support and other fees of less than One Hundred
Thousand Dollars ($100,000) per year;

 

(j)                                    any bargaining agreement or other
Contract with any labor organization, union, association or works council;

 

(k)                                 any Contract with any Governmental
Authority; or

 

(l)                                     any partnership, joint venture or other
similar agreements or arrangements.

 

Copies of each Material Contract have been made available to Purchaser by the
Company or are available in the SEC Reports, and such copies are correct and
complete as of the Signing

 

11

--------------------------------------------------------------------------------


 

Date.  Each Material Contract is in full force and effect, and represents a
valid and binding obligation of the Company or one of its Subsidiaries, as
applicable, and, to the Company’s knowledge, the other parties thereto,
enforceable against the Company or one of its Subsidiaries, as applicable, in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).  Neither the Company, any
Subsidiary nor, to the Company’s knowledge, any other party to any Material
Contract is in material breach of or material default under any Material
Contract.  Neither the Company nor any Subsidiary has received any written
notice of termination of, or dispute under, any Material Contract.

 

2.14                        Permits.  Each of the Company and its Subsidiaries
is in possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own and lease its properties and to carry on its business as it is
now being conducted (collectively, the “Company Permits”), and, except as
disclosed in the SEC Reports, all such Company Permits are valid, and in full
force and effect, and there is no action pending or, to the knowledge of the
Company, threatened, regarding suspension or cancellation of any of the Company
Permits, except for such Company Permits which the failure to possess or to be
valid or in full force and effect, or of which the cancellation or suspension
would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Neither the Company nor any of its Subsidiaries
is in conflict with, or in default or violation of, any of the Company Permits,
which conflict, default or violation would, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

2.15                        Subsidiaries.  As of the Signing Date, the Company
has no subsidiaries other than those set forth in the SEC Reports.

 

2.16                        Related Party Transactions.  None of the officers,
directors, employees or shareholders of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for services
as employees, officers and directors), including any Contract providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or the advances of money or otherwise requiring payments to
or from any such officer, director, employee or shareholder or, to the knowledge
of the Company, any corporation, partnership, trust or other entity in which any
such officer, director, employee or shareholder has a substantial interest or is
an officer, director, trustee or partner.

 

2.17                        Securities Compliance.  The Common Stock is
registered pursuant to Section 12(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and listed on NYSE MKT and the Toronto Stock
Exchange.  The Company is in material compliance with all NYSE MKT and Toronto
Stock Exchange requirements, and the Company has not been contacted by NYSE MKT
or the Toronto Stock Exchange, either orally or in writing, concerning any
violations or any potential removal of the Common Stock from NYSE MKT or the
Toronto Stock Exchange.

 

12

--------------------------------------------------------------------------------


 

2.18                        Environmental Matters.

 

(a)                                 None of the Company nor any of its
Subsidiaries is in violation, in any material respect, of any Environmental Law,
and the Company has no knowledge of any event or condition that exists or has
occurred that is reasonably likely to result in any material violation of any
Environmental Law;

 

(b)                                 there are no claims against the Company or
any of its Subsidiaries arising under any Environmental Law or concerning the
Release of or exposure of persons to any Hazardous Materials; and

 

(c)                                  each of the Company and its Subsidiaries
possesses all material Environmental Permits required to operate their
respective businesses.

 

2.19                        Taxes.

 

(a)                                 Each of the Company and its Subsidiaries has
timely filed or caused to be filed all Federal Tax Returns and all material
foreign, state and local Tax Returns required to have been filed by it, each
such Tax Return is true, correct and complete in all material respects and all
Taxes required to be paid by the Company and its Subsidiaries with respect to
the periods covered by such returns or otherwise due have been paid, except any
such Tax the validity or amount of which is being contested in good faith by
appropriate proceedings and as to which the Company has set aside on its books
adequate reserves with respect thereto in accordance with generally accepted
accounting principles in the United States.

 

(b)                                 Neither the Company nor any of its
Subsidiaries has received any Tax assessment, written notice of audit, written
notice of proposed adjustment or written deficiency notice from any taxing
authority, and to the knowledge of the Company, no basis exists for any such Tax
assessment, adjustment or deficiency notice.

 

(c)                                  To the knowledge of the Company, the
Company and its subsidiaries have withheld and paid (or have caused to be
withheld and paid on their behalf) all Taxes required to have been withheld and
paid in connection with amounts paid or owing to any third party.

 

(d)                                 Neither the Company nor any of its
Subsidiaries has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency.

 

2.20                        Section 203 of the DGCL.  Assuming the accuracy of
the representations and warranties of Purchaser set forth in Section 3.2(c), the
Board has taken all actions necessary or advisable to ensure that Section 203 of
the General Corporation Law of the State of Delaware (the “DGCL”) does not apply
to any of the transactions contemplated by this Agreement (including the
purchase of the Offered Securities hereunder).

 

2.21                        Employees.  Neither the Company nor any of its
Subsidiaries is a party to or bound by any collective bargaining agreement, nor
has any of them experienced any strike or material grievance, claim of unfair
labor practices, or other collective bargaining dispute within the past three
years.  Neither the Company nor any of its Subsidiaries has committed any
material

 

13

--------------------------------------------------------------------------------


 

unfair labor practice and the Company has no knowledge of any organizational
effort presently being made or threatened by or on behalf of any labor union
with respect to employees of the Company or any of its Subsidiaries.  The
Company and its Subsidiaries have complied in all material respects with all
applicable Laws governing employment or otherwise relating to the employees of
the Company and its Subsidiaries including all applicable Laws relating to labor
relations, equal employment opportunity and nondiscrimination, wages and hours,
immigration and occupational safety and health.

 

2.22                        Employee Benefits.  Neither the Company nor any of
its Subsidiaries, nor any ERISA Affiliate maintains, sponsors, contributes to,
has any obligation to contribute to, or has any liability under or with respect
to any:  (a) “multiemployer plan” within the meaning of Section 3(37) of ERISA;
(b) Pension Plan that is subject to Title IV of ERISA or Section 412 of the
Code; or (c) Employee Benefit Plan providing health or life insurance or other
welfare-type benefits for current or future retired or terminated employees (or
any spouse or other dependent thereof) of the Company or any of its
Subsidiaries, except as required by Section 601 of ERISA, Section 4980B of the
Code or analogous state Law.

 

2.23                        Real Property.

 

(a)                                 Except as set forth in the SEC Reports, the
Company does not own any real property with a book value in excess of Five
Hundred Thousand Dollars ($500,000).  Section 2.23(a) of the Disclosure Schedule
contains a list of all the addresses or general location of all real property
leased or primarily used by the Company, in each case as of the Signing Date
providing for aggregate annual rental payments in excess of One Hundred Thousand
Dollars ($100,000) (the “Leases”).  With respect to all real property owned or
leased or primarily used by the Company with a book value in excess of Five
Hundred Thousand Dollars ($500,000) (the “Real Property”), the Company has quiet
possession thereof, and, with respect to leased Real Property, has valid
leasehold interests providing rights to use such Real Property, free and clear
of all Liens other than Permitted Liens, but subject to the applicable lease
agreements.  The Company has not received written notice of any pending or
threatened condemnation proceeding, or of any sale or other disposition in lieu
of condemnation, affecting any of the Real Property.

 

(b)                                 There are no leases, subleases, licenses,
concessions or other agreements granting to any party or parties other than the
Company the right of use or occupancy of any portion of, or any interest in, any
of the Real Property, and there are no outstanding options or rights of first
refusal to purchase any of the Real Property in favor of the Company, and to the
knowledge of the Company, there are no outstanding options or rights of first
refusal to purchase any of the Real Property in favor of any third party.  No
Real Property is used for any material purpose other than the conduct of the
Company’s business.

 

(c)                                  The Company has made available to Purchaser
a true, correct and complete copy of each of the Leases not otherwise included
in the SEC Reports, and (i) each Lease is legal, valid, binding and enforceable
against the Company and to the knowledge of the Company, against the other
parties thereto, except as may be limited by applicable bankruptcy, insolvency
or similar legal requirements affecting creditors’ rights generally or by
general equitable principles, (ii) neither the Company nor, to the knowledge of
the Company, any other party to any Lease, has waived any material term or
condition thereof, and all covenants under

 

14

--------------------------------------------------------------------------------


 

any Lease to be performed by the Company have been performed in all material
respects, and to the knowledge of the Company, all covenants under any Lease to
be performed by any other party to any Lease, have been performed in all
material respects, (iii) neither the Company, nor, to the knowledge of the
Company, any other party to any Lease, is in breach or default under such Lease
in any material respect, and (iv) the Company has not collaterally assigned or
granted any security interest in any Lease or any interest therein.

 

2.24                                                                                               
Tangible Assets.  The Company and its Subsidiaries have good and valid title to
or good and valid leasehold interests in all material items of tangible
properties and assets owned or leased by the Company or such Subsidiary and
reflected in the Company Financial Statements (the “Tangible Assets”), free and
clear of all Liens, other than Permitted Liens.  The Tangible Assets are in good
operating condition (normal wear and tear excepted), and are fit in all material
respects for use in the ordinary course of business.

 

2.25                        Insurance Policies.  The Company has made available
to Purchaser copies of the declaration pages of all material Insurance Policies,
and such copies are correct and complete and have not been amended.  Each of the
Insurance Policies is in full force and effect.  There has been no material
claim made under an Insurance Policy at any time during the twelve (12) months
ending on the Signing Date.  None of the Company or any of its Subsidiaries has
received written notice under any Insurance Policy denying or disputing any
claim (or coverage with respect thereto) made by the Company or its Subsidiaries
regarding the termination, cancellation or material amendment of, or material
premium increase with respect to, any Insurance Policy, in each case, at any
time during the twelve (12) months ending on the Signing Date.

 

2.26                        Brokers Fees. No broker, investment banker,
financial advisor, finder or similar intermediary has acted for or on behalf of,
or is entitled to any brokers’, finders or similar fee or other commission from
the Company or any of its Affiliates in connection with this Agreement or the
transactions contemplated hereby.

 

ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER

 

Purchaser hereby acknowledges, represents, warrants and agrees as follows:

 

3.1                               Authorization; Enforceability; No Violations.

 

(a)                                 Purchaser is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and has all requisite power and authority to execute, deliver and perform the
terms and provisions of this Agreement and the other Transaction Documents to
which it is a party and has taken all necessary action to authorize the
execution, delivery and performance by it of, and the consummation of the
transactions contemplated by, this Agreement and such other Transaction
Documents.

 

(b)                                 The execution, delivery and performance by
Purchaser of this Agreement and the other Transaction Documents to which it is a
party and the consummation by Purchaser of the transactions contemplated hereby
or thereby to be performed by it do not and will not violate any provision of
(i) its Organizational Documents, or (ii) any law, statute, rule, regulation,
order,

 

15

--------------------------------------------------------------------------------


 

writ, injunction, judgment or decree to which it is subject, except in the case
of clause (ii), as would not prevent or materially delay the consummation of the
transactions contemplated by this Agreement or the other Transaction Documents. 
Purchaser has duly executed and delivered this Agreement.  Assuming the due
execution and delivery hereof by the Company, this Agreement constitutes the
legal, valid and binding obligation of Purchaser enforceable against Purchaser
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).  Assuming the due execution and
delivery of the other Transaction Documents (other than this Agreement) by the
other parties thereto, each of such Transaction Documents, when executed and
delivered by Purchaser will constitute a legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

3.2                               Securities Act Representations; Legends.

 

(a)                                 Purchaser understands and agrees that: 
(i) the offering and sale of the Offered Securities to be issued and sold
hereunder are intended to be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), (ii) the initial
offer and sale of the Offered Securities issuable hereunder have not been
registered under the Securities Act or any other applicable securities laws and
such securities only may be transferred or otherwise resold in accordance with
the provisions of Regulation S or Rule 144 under the Securities Act, pursuant to
an effective registration statement under the Securities Act and any other
applicable securities laws or if an exemption from such registration
requirements is available, and (iii) the Company is required to register any
resale of the Offered Securities, if any, under the Securities Act and any other
applicable securities laws only to the extent provided in this Agreement.

 

(b)                                 Purchaser represents that the Offered
Securities to be acquired by Purchaser pursuant to this Agreement are being
acquired for its own account and not with a view to, or for sale in connection
with, any distribution thereof or in violation of the Securities Act or any
other securities laws that may be applicable.

 

(c)                                  Purchaser represents that, prior to the
consummation of the transactions contemplated by this Agreement or the other
Transaction Documents to which it is a party, it is not an Affiliate of the
Company. Neither Purchaser nor any of its “affiliates” or “associates” (as
defined in Section 203 of the DGCL) is, nor at any time during the past three
(3) years has been, an “interested stockholder” of the Company (as defined in
Section 203 of the DGCL).  Purchaser does not own directly or indirectly, and
has not at any time during the past three years owned, beneficially or
otherwise, any shares of Common Stock.

 

(d)                                 Purchaser acknowledges that no
representations have been made to Purchaser by or on behalf of the Company in
connection with the offering and sale of the Offered Securities hereunder other
than those as set forth herein, and Purchaser represents that it is not

 

16

--------------------------------------------------------------------------------


 

subscribing for the Offered Securities as a result of, or in response to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting.

 

(e)                                  Purchaser has had the opportunity to read
the SEC Reports and has been afforded the opportunity to ask questions of the
Company.  Purchaser understands that its investment in the Offered Securities is
speculative and involves a high degree of risk.  Purchaser acknowledges that it
has carefully evaluated the merits and risks of such an investment, including
the risk factors set forth in the SEC Reports.

 

(f)                                   Purchaser acknowledges that the Offered
Securities will be endorsed with restrictive legends, substantially in the
following form, that prohibit their transfer except in accordance therewith: 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY STATE
SECURITIES LAWS.  THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF (I) SUCH REGISTRATION OR
(II) AN EXEMPTION THEREFROM AND, IF REQUESTED BY THE COMPANY, AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED OR (III) IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE
1933 ACT” and, if applicable, “THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE SUBJECT TO A STOCKHOLDER AGREEMENT DATED AS OF [·], 2015, COPIES OF WHICH
ARE AVAILABLE FROM GENERAL MOLY, INC. UPON REQUEST, AND ANY SALE, PLEDGE,
HYPOTHECATION, TRANSFER, ASSIGNMENT OR OTHER DISPOSITION OF SUCH SECURITIES IS
SUBJECT TO SUCH STOCKHOLDER AGREEMENT”.  Purchaser agrees that the Offered
Securities are only transferable on the books of the Company in accordance with,
and that the Company will refuse to register any transfer of the Offered
Securities not made in accordance with, the restrictions set forth in
restrictive legends to which they are subject, and the Stockholder Agreement, if
applicable.

 

(g)                                  Purchaser is (i) an “accredited investor”
within the meaning of Rules 501(a)(l), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act, or (ii) a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act.

 

(h)                                 Purchaser either alone or with the
assistance of its professional advisors, is a sophisticated investor and has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Offered
Securities and of making an informed investment decision and understands and has
fully considered for purposes of this investment the risk of loss of all monies
invested in the Company.

 

3.3                               Investment Decision by Purchaser.  Purchaser
understands that nothing in this Agreement or any other materials presented to
it in connection with the purchase and sale of the Offered Securities
constitutes legal, tax or investment advice.  Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Offered
Securities.

 

17

--------------------------------------------------------------------------------


 

3.4                               Compliance with Laws.  Purchaser (i) has been
in compliance in all material respects with the FCPA and any other applicable
United States and foreign anti-corruption Laws, and (ii) since January 1, 2012,
has not, to the knowledge of Purchaser, been investigated by any Governmental
Authority with respect to, or been given written notice by a Governmental
Authority or any other Person of, any actual or alleged violation by the Company
or its Subsidiaries of the FCPA or any other applicable United States or foreign
anti-corruption Laws.

 

3.5                               Consents.  Subject to the accuracy of the
Company’s representations and warranties herein, no material consent, approval,
authorization or order of, or filing or registration with, any Governmental
Authority or other Person is required to be obtained or made by Purchaser for
the execution, delivery and performance of this Agreement or the consummation of
any of the transactions contemplated hereby except for the approval of the
Governmental Authorities set forth on Schedule 3.

 

ARTICLE IV
REGISTRATION RIGHTS

 

4.1                               Shelf Registration.  On or before the date
that is nine months following the Closing Date, the Company shall file a
registration statement with the SEC to effect the registration of the
Registrable Securities under the Securities Act (such registration statement and
the prospectus included therein being referred to as the “Registration
Statement”) for a public offering of Common Stock then beneficially owned by
Purchaser or any of its Affiliates or issuable to Purchaser or any of its
Affiliates upon exercise of any option, warrant or other security convertible
into or exercisable for Common Stock (the “Registrable Securities”).  Such
offering shall be made on a continuous basis pursuant to Rule 415 under the
Securities Act (“Rule 415”).  If Rule 415 limits the number of Registrable
Securities permitted to be registered on a Registration Statement otherwise
required to be filed by the Company hereunder, the Company shall promptly file
an additional Registration Statement covering any Registrable Securities
excluded from such prior Registration Statement.  The Company shall also use
reasonable best efforts to cause such Registrable Securities to be qualified in
such jurisdictions as Purchaser may reasonably request.

 

4.2                               Company Obligations.  In connection with the
Registration Statement, the Company shall:

 

(a)                                 prepare and file with the SEC such
amendments and supplements to the Registration Statement and the prospectus used
in connection with the Registration Statement, and such documents and reports to
be incorporated by reference into the Registration Statement, as necessary to
comply with the provisions of the Securities Act with respect to the disposition
of the Registrable Securities;

 

(b)                                 furnish to Purchaser such number of copies
of Registration Statements and prospectuses and other documents incident
thereto, including any amendment of or supplement to the prospectus, as
Purchaser may from time to time reasonably request;

 

18

--------------------------------------------------------------------------------


 

(c)                                  promptly furnish to Purchaser copies of any
comments that the SEC provides in writing to the Company pertaining to a
Registration Statement, and any responses thereto from the Company to the SEC;

 

(d)                                 promptly provide notice to Purchaser when a
Registration Statement or any post-effective amendment thereto the same has
become effective;

 

(e)                                  use its reasonable best efforts to qualify
the Registrable Securities for offer and sale under such other securities or
blue sky laws of such jurisdictions in the United States as Purchaser reasonably
requests;

 

(f)                                   use its reasonable best efforts to cause
all such Registrable Securities to be listed on NYSE MKT or the Toronto Stock
Exchange or any other applicable securities exchange or quoted on each
inter-dealer quotation system on which the Common Stock is then listed or
quoted;

 

(g)                                  pay all expenses incurred in connection
with such registration, including registration and filing fees with the SEC,
reasonable fees and expenses of counsel and other advisors to Purchaser and the
Company, printers’ and accountants’ fees, fees and expenses of compliance with
securities or blue sky laws and fees and expenses incurred in connection with
the listing or quotation of the Registrable Securities; provided, however, that
any underwriting discounts, underwriting commissions, or underwriting fees
attributable to the sale of the Registrable Securities shall be borne by
Purchaser;

 

(h)                                 enter into customary agreements (including
underwriting agreements in customary form) if requested by Purchaser, including
representations and warranties by the Company and other terms and provisions
that are customarily contained in underwriting agreements generally with respect
to secondary distributions, including customary lock up provisions,
indemnification and contribution provisions in favor of the underwriters and
customary agreements as to the provision of opinions of counsel and accountants’
letters; and

 

(i)                                     otherwise cooperate with Purchaser, any
underwriters, the SEC and other regulatory agencies and take all actions and
execute and deliver or cause to be executed and delivered all documents
necessary to effect the registration of any Registrable Securities.

 

4.3                               Registration Statement Effectiveness;
Piggyback Registrations.

 

(a)                                 The Company shall use reasonable best
efforts to have the Registration Statement declared effective under the
Securities Act as promptly as practicable after filing thereof with the SEC. 
The Company shall use reasonable best efforts to cause the Registration
Statement to continue to be effective until the date that Purchaser has either
disposed of or has the ability to dispose of all Registrable Securities without
any volume or manner of sale restrictions pursuant to Rule 144 of the Securities
Act (“Effective Period”), and, during such period, to cause the Registration
Statement and the prospectus contained therein to be updated as reasonably
deemed necessary by the Company or required by the Securities Act or the
Exchange Act to enable Purchaser to resell the Registrable Securities.

 

19

--------------------------------------------------------------------------------


 

(b)                                 If at any time during the Effective Period,
the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities (other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans) then, not
fewer than twenty (20) Business Days prior to the effective date of such
registration statement, the Company shall send to Purchaser a written notice of
such determination and, if within ten (10) Business Days after the date of such
notice, Purchaser shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities Purchaser
requests to be registered, provided that Purchaser agrees to the same terms and
conditions regarding method of sale applicable to the securities otherwise being
sold through such registration.  If such registration statement relates to an
underwritten public offering and the underwriter of such proposed offering
advises the Company and Purchaser that, in its opinion, the number of securities
requested to be included in the registration statement (including securities to
be sold by Purchaser or any other security holder) exceeds the number which can
be sold in such offering within an acceptable price range, then the Company
shall include in such registration statement first the registrable securities
required to be registered pursuant to a request under the APERAM Securities
Agreement, second the Registrable Securities Purchaser proposes to register, and
third any securities the Company or any other security holder proposes to
register.

 

(c)                                  Promptly upon any registration statement
filed pursuant to this Section 4.3 being declared effective by the SEC, the
Company will file a related form of final prospectus pursuant to
Rule 424(b) promulgated under the Securities Act.

 

(d)                                 Purchaser agrees to indemnify (to the
fullest extent permitted by applicable law) the Company, its officers,
directors, employees and agents and each underwriter and selling broker, if any,
and each person, if any, who controls the Company (within the meaning of the
Securities Act), against liabilities, losses, claims, damages, actions or
expenses (including, in each case, under the Securities Act or the Exchange Act)
arising by reason of any statement contained in a registration statement
(including any Registration Statement), or any amendment or supplement thereto,
that Purchaser provided to the Company in writing explicitly for use in such
registration statement, being actually or allegedly false or misleading or
actually or allegedly omitting to state a material fact necessary to be stated
in order that the statements made in such registration statement, in the
circumstances in which they are made, not be misleading; provided that in no
event will the aggregate amount Purchaser be required to pay pursuant to such
indemnification obligations exceed the greater of the aggregate purchase price
paid by Purchaser hereunder and the amount of the net proceeds received by
Purchaser upon the sale of the Registrable Securities giving rise to such
indemnification obligation.  The Company hereby agrees to indemnify (to the
fullest extent permitted by applicable law) Purchaser, its officers, directors,
employees and agents and each underwriter and selling broker, if any, and each
person, if any, who controls Purchaser (within the meaning of the Securities
Act) against liabilities, losses, claims, damages, actions or expenses
(including, in each case, under the Securities Act or the Exchange Act) arising
by reason of (i) any statement (other than a statement provided by Purchaser as
described above) in or incorporated by reference in a registration statement
(including any Registration Statement), or any amendment or supplement thereto,
being

 

20

--------------------------------------------------------------------------------


 

actually or allegedly false or misleading or actually or allegedly omitting to
state a material fact necessary to be stated in order that the statements made
in or incorporated by reference in such registration statement, in the
circumstances in which they are made, not be misleading, or (ii) any actual or
alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities laws or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities laws in connection with a
registration statement.

 

(e)                                  To the extent a claim for indemnification
under this Section 4.3 is unavailable (by reason of public policy or otherwise)
or insufficient to hold harmless an indemnified party in respect of any losses
referred to herein, then the indemnifying party, in lieu of indemnifying the
indemnified party, shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and
indemnified party as well as any other relevant equitable considerations.  The
relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, was taken or made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any losses shall be deemed to include, subject
to the limitations set forth herein, any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for herein had been available to such
party in accordance with its terms.

 

(f)                                   The Parties hereby acknowledge that they
are sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof, including the provisions of this
Section 4.3, and are fully informed regarding such provisions.

 

4.4                               Suspension.  Upon delivery of a notice (a
“Suspension Notice”) to Purchaser, the Company may suspend the use of any
Registration Statement if:  (a) in the good faith and reasonable judgment of the
Board, after consultation with counsel, such suspension is necessary to delay
disclosure of material non-public information that would be seriously
detrimental to the Company, and the Board concludes, as a result, that it is in
the best interest of the Company to suspend use of the Registration Statement at
such time, and (b) the Company furnishes to Purchaser a certificate signed by
the Chief Executive Officer of the Company stating that in the good faith
judgment of the Board, it would be seriously detrimental to the Company to
disclose such material non-public information and that it is, therefore, in the
best interest of the Company to suspend availability of the Registration
Statement at such time; provided, however, that (i) the Company shall have the
right to suspend use of the Registration Statement for a period (a “Blackout
Period”) of not more than (A) twenty (20) consecutive trading days, and (B) an
aggregate of forty-five (45) days during any twelve (12) month period, (ii) the
Company shall not defer its obligation in this manner more than two times during
any 12-month period, and (iii) the Effective Period shall be extended for the
amount of time that the Registration Statement is unavailable due to such a
deferral.  Upon receipt of a Suspension Notice, Purchaser shall discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
such Blackout Period has ended.  The Company shall be permitted to enter stop
transfer instructions

 

21

--------------------------------------------------------------------------------


 

with the Company’s transfer agent with respect to the Registrable Securities
during any Blackout Period.

 

4.5                               Current Public Information.  As long as
Purchaser owns any Registrable Securities that are not otherwise eligible for
sale as contemplated by Rule 144 under the Securities Act, the Company shall use
reasonable best efforts to file all required reports with the SEC, or otherwise
make available “adequate current public information” about itself, within the
meaning of Rule 144(c) under the Securities Act, to potentially make available
to Purchaser the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities without registration.

 

ARTICLE V
CONDUCT OF BUSINESS PENDING THE CLOSING

 

5.1                               General.  The Company agrees that, between the
Signing Date and the earlier of (x) the Closing and (y) the expiration or
termination of this Agreement (the “Pre-Closing Period”), except as specifically
permitted by any other provision of this Agreement:

 

(a)                                 the business of the Company and its
Subsidiaries shall be conducted in, and the Company and its Subsidiaries shall
not take any action except in, the ordinary course of business consistent with
past practice; and

 

(b)                                 subject to Section 5.2(f), the Company shall
use its reasonable best efforts to keep available the services of the officers
and key employees of the Company and its Subsidiaries and to preserve
relationships with vendors with which the Company or any of its Subsidiaries has
significant business relationships.

 

5.2                               Pre-Closing Covenants.  Except as specifically
permitted by any other provision of this Agreement or as set forth in the
Disclosure Schedule, the Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, do, or agree to do, any of the
following during the Pre-Closing Period without the prior written consent of
Purchaser:

 

(a)                                 amend or otherwise change its certificate of
incorporation or by-laws or equivalent organizational documents;

 

(b)                                 (i) issue, sell, pledge, dispose of, grant,
transfer, encumber, or authorize the issuance, sale, pledge, disposition, grant,
transfer or encumbrance of any shares of capital stock of, or other equity
interests in, the Company or any of its Subsidiaries of any class, or securities
convertible or exchangeable or exercisable for any shares of such capital stock
or other equity interests, or any options, warrants or other rights of any kind
to acquire any shares of such capital stock or other equity interests or such
convertible or exchangeable securities, or any other ownership interest
(including, without limitation, any such interest represented by contract right)
of the Company or any of its Subsidiaries, other than (A) the issuance of shares
of Common Stock upon the exercise of options, warrants and convertible notes
outstanding as of the date hereof in accordance with their terms and
(B) issuances of securities in connection with existing contractual preemptive
rights, if any, under Section 6.2(a) of the APERAM Securities Agreement;
provided, however, that in the case of (B) the number of Offered Shares and
Offered Warrants

 

22

--------------------------------------------------------------------------------


 

shall increase on a pro rata basis so that Purchaser will receive Offered
Securities constituting the same percentage of shares of Common Stock on a fully
diluted basis that Purchaser would have received had such issuances not
occurred, (ii) sell, pledge, dispose of, transfer, lease, license, guarantee or
encumber, or authorize the sale, pledge, disposition, transfer, lease, license,
guarantee or encumbrance of, any material property or assets (including
Intellectual Property Rights) of the Company or any of its Subsidiaries, except
pursuant to existing contracts or commitments or the sale or purchase of goods
in the ordinary course of business consistent with past practice, or (iii) enter
into any material commitment or material transaction outside the ordinary course
of business consistent with past practice;

 

(c)                                  other than dividends or distributions from
Eureka Moly to the Company that are permitted under the Eureka Moly LLC
Agreement and approved by the manager of Eureka Moly, declare, set aside, make
or pay any dividend or other distribution (whether payable in cash, stock,
property or a combination thereof) with respect to any of its capital stock
(other than dividends paid by a wholly-owned Subsidiary of the Company to the
Company or to any other wholly-owned Subsidiary of the Company) or enter into
any agreement with respect to the voting of its capital stock;

 

(d)                                 reclassify, combine, split, subdivide or
redeem, purchase or otherwise acquire, directly or indirectly, any of its
capital stock, other equity interests or other securities;

 

(e)                                  other than pursuant to the Eureka Budget,
(i) acquire (including, without limitation, by merger, consolidation, or
acquisition of stock or assets) any interest in any person or any division
thereof or any assets, other than acquisitions of assets in the ordinary course
of business consistent with past practice and any other acquisitions for
consideration that is individually not in excess of Two Hundred and Fifty
Thousand Dollars ($250,000), or in the aggregate, not in excess of Two Hundred
and Fifty Thousand Dollars ($250,000) for the Company and the Company
Subsidiaries taken as a whole, (ii) incur any indebtedness for borrowed money or
issue any debt securities or assume, guarantee or endorse, or otherwise as an
accommodation become responsible for, the obligations of any person (other than
a wholly-owned Subsidiary of the Company) for borrowed money in a principal
amount, in the aggregate, in excess of Two Hundred and Fifty Thousand Dollars
($250,000) for the Company and its Subsidiaries taken as a whole,
(iii) terminate, cancel or request any material change in, or agree to any
material change in, any Material Contract other than in the ordinary course of
business consistent with past practice, (iv) make or authorize any capital
expenditures that are, in the aggregate, in excess of Two Hundred and Fifty
Thousand Dollars ($250,000) for the Company and its Subsidiaries taken as a
whole, or (v) enter into or amend any contract, agreement, commitment or
arrangement that, if fully performed, would not be permitted under this
Section 5.2(e);

 

(f)                                   except as required by contractual
commitments or corporate policies with respect to severance or termination pay
in existence on the date of this Agreement and disclosed in the SEC Reports or
Section 5.2(f) of the Disclosure Schedule: (i) materially increase the
compensation or benefits payable or to become payable to its directors, officers
or employees (except for increases in accordance with past practices in salaries
or wages of employees of the Company or any of its Subsidiaries which are not
across-the-board increases), (ii) grant any rights to severance or termination
pay to, or enter into any employment or severance agreement with,

 

23

--------------------------------------------------------------------------------


 

any director, officer or other employee of the Company or any of its
Subsidiaries, or establish, adopt, enter into or amend any collective
bargaining, bonus, profit sharing, thrift, compensation, stock option,
restricted stock, pension, retirement, deferred compensation, employment,
termination, severance or other plan, agreement, trust, fund, policy or
arrangement for the benefit of any director, officer or employee, except to the
extent required by applicable Law or the terms of a collective bargaining
agreement in existence on the date of this Agreement, or (iii) take any
affirmative action to amend or waive any performance or vesting criteria or
accelerate vesting, exercisability or funding under any Employee Benefit Plan;

 

(g)                                  (i) pre-pay any long-term debt, except in
the ordinary course of business in an amount not to exceed Two Hundred and Fifty
Thousand Dollars ($250,000) in the aggregate for the Company and its
Subsidiaries taken as a whole, or pay, discharge or satisfy any claims,
liabilities or obligations (absolute, accrued, contingent or otherwise), except
in the ordinary course of business consistent with past practice and in
accordance with their terms, (ii) accelerate or delay collection of notes or
accounts receivable in advance of or beyond their regular due dates or the dates
when the same would have been collected in the ordinary course of business
consistent with past practice, (iii) accelerate payment of any account payable
in advance of its due date other than in the ordinary course of business
consistent with past practice, or (iv) vary the Company’s inventory practices in
any material respect from the Company’s past practices;

 

(h)                                 make any change in accounting policies or
procedures, other than in the ordinary course of business consistent with past
practice or except as required by GAAP or by a Governmental Authority;

 

(i)                                     waive, release, assign, settle or
compromise any material claims, or any material litigation or arbitration;

 

(j)                                    make any material tax election or settle
or compromise any material liability for Taxes;

 

(k)                                 modify, amend or terminate, or waive,
release or assign any material rights or claims with respect to any
confidentiality or standstill agreement to which the Company is a party;

 

(l)                                     write up, write down or write off the
book value of any assets, individually or in the aggregate, for the Company and
its Subsidiaries taken as a whole, in excess of Two Hundred and Fifty Thousand
Dollars ($250,000), except for depreciation and amortization in accordance with
GAAP consistently applied;

 

(m)                             except as permitted by, and in accordance with,
Sections 6.1 or 6.8, take any action to exempt or make not subject to (i) the
provisions of Section 203 of the DGCL, or (ii) any other state takeover law or
state law that purports to limit or restrict business combinations or the
ability to acquire or vote shares; or

 

(n)                                 authorize or enter into any agreement or
otherwise make any commitment to do any of the foregoing.

 

24

--------------------------------------------------------------------------------


 

ARTICLE VI
ADDITIONAL AGREEMENTS

 

6.1                               Agreement to Call Stockholder Meeting.  The
Company shall call a meeting of its stockholders (the “Stockholders Meeting”) to
be held as promptly as practicable for the purpose of considering and voting
upon (a) the issuance of the Offered Securities, (b) the amendment of the
Company’s Certificate of Incorporation to increase the number of authorized
shares of Common Stock up to 1,000,000,000, (c) provide for, at the election of
the Board, a reclassification of Common Stock to effect a reverse stock split,
and (d) each other matter required to be approved by such stockholders in
connection with the this Agreement, the other Transaction Documents and
transactions contemplated hereby and thereby (collectively, the “Stockholder
Approval”).

 

The Company will, through its Board, subject to its fiduciary obligations,
recommend that its stockholders approve the Stockholder Approval.  The Company
shall use reasonable best efforts to solicit proxies in favor of the Stockholder
Approval and otherwise to secure the required vote of its stockholders;
provided, however, the Company may, through its Board, withdraw, change, amend,
modify or qualify its recommendation that its stockholders approve the
Stockholder Approval (a “Change of Recommendation”) if the Company has complied
with the provisions of Section 6.7 and 6.8 and the applicable provisions of
Section 8.3.

 

6.2                               Proxy Statement; Other Commission Filings.

 

(a)                                 As soon as reasonably practicable after the
execution of this Agreement, but in any event within thirty (30) days following
the Signing Date, the Company shall file with the SEC a preliminary proxy
statement (the “Proxy Statement”) for the Stockholders Meeting which may be
combined with the Company’s annual meeting of stockholders.  The Proxy Statement
shall be in form and substance reasonably satisfactory to the Parties.  The
Company shall respond promptly to any comments of the SEC and shall use
reasonable best efforts to cause the Proxy Statement to be cleared by the SEC as
promptly as practicable after such filing after which the Company shall promptly
mail the definitive Proxy Statement to its stockholders.  The Company will
notify Purchaser promptly of the receipt of any comments from the SEC or its
staff or any other government officials and of any request by the SEC or its
staff or such other government officials for amendments or supplements to the
Proxy Statement or any filing incorporated therein or for additional
information, and will supply Purchaser with copies of all correspondence between
it and any of its representatives, on the one hand, and the SEC or its staff or
any other government officials on the other hand, with respect to the Proxy
Statement and the transactions contemplated by this Agreement.  The Company
shall provide Purchaser with a reasonable opportunity to review and comment on
drafts of the Proxy Statement (including each amendment or supplement thereto)
and all responses to requests, if any, for additional information by and replies
to comments of the SEC, prior to filing such with, or sending such to, the SEC. 
Whenever any Party becomes aware of any event that is required to be set forth
in an amendment or supplement to the Proxy Statement or any other filing with
the SEC in connection with this Agreement, or the transactions contemplated
hereby or thereby, such party shall promptly inform the other parties of such
occurrence.  The Company shall promptly prepare and, with Purchaser’s prior
approval (which shall not be unreasonably withheld or delayed), file with the
SEC any such amendment or supplement and, following clearance thereof, if
applicable, mail

 

25

--------------------------------------------------------------------------------


 

such amendment or supplement to its stockholders.  To the extent information
regarding Purchaser is required for the preparation of the Proxy Statement,
Purchaser shall promptly provide such information to the Company upon request.

 

(b)                                 Until consummation of the transactions
contemplated by this Agreement or earlier termination of this Agreement, the
Company shall timely file all reports, registration statements, proxy or
information statements and other documents required to be filed by it with the
SEC (collectively, the “Other Filings”), each of which filings shall comply with
all applicable requirements of the Securities Act and the Exchange Act and the
rules and regulations of the SEC under each such act and other applicable Laws. 
The Company shall promptly notify Purchaser and its counsel of all filings with
the SEC made by the Company prior to the consummation of the transactions
contemplated by this Agreement or earlier termination of this Agreement.

 

(c)                                  The Company agrees that none of the
information included or incorporated by reference (i) in the Proxy Statement and
any amendment or supplement thereto, at the date of mailing to shareholders and
at the time of the Stockholders Meeting, and (ii) in any Other Filings, at the
time of filing and at any distribution or dissemination thereof, will contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that the Company’s covenants in clauses (i) and
(ii) above will not apply to statements or omissions included in the Proxy
Statement or any Other Filings based upon information furnished in writing to
the Company by Purchaser specifically for use therein.  The Company agrees that
the Proxy Statement, and any amendments or supplements thereto, when filed by
the Company with the SEC, or when distributed or otherwise disseminated to the
Company’s shareholders, as applicable, will comply with the applicable
requirements of the Exchange Act and the rules and regulations of the SEC under
such act and other applicable Laws.

 

(d)                                 The information supplied by Purchaser for
the purpose of inclusion in the Proxy Statement shall not, on the date the Proxy
Statement is first mailed to the Company’s stockholders, and at the time of the
Stockholders Meeting, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

6.3                               Listing Applications.  The Company shall apply
to list the Offered Securities for trading on the NYSE MKT and will use
reasonable best efforts to cause such listing to be effective as of the Closing,
subject to official notice of issuance.

 

6.4                               Assistance in Procuring Loan; Purchaser
Option.

 

(a)                                 Purchaser shall use its reasonable best
efforts to assist the Company to procure from one or more Prime Chinese Banks,
the Loan for the Company in accordance with the terms and conditions set forth
on Schedule 2, including a guarantee of the Loan as required by such Prime
Chinese Bank or Banks.

 

26

--------------------------------------------------------------------------------


 

(b)                                 The Company hereby grants Purchaser an
option to enter into the Molybdenum Supply Agreement with the Company
simultaneously with the Loan Execution.  Purchaser may exercise such option by
providing the Company with written notice thereof at any time from the Signing
Date until the day prior to the Loan Execution.

 

6.5                               Consents.

 

(a)                                 Each of the Company and Purchaser shall use
reasonable best efforts to take or to cause to be taken all actions, and to do,
or to cause to be done, all things necessary, proper or advisable to obtain all
required consents, approvals and waivers for the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents,
including, without limitation, obtaining the consents and approvals from any
third parties or Governmental Authorities (including those identified in
Schedule 3), including giving all required notices and making all required
filings with respect thereto.

 

(b)                                 The Company shall use reasonable best
efforts to obtain the APERAM Consent.

 

6.6                               Covenants Concerning the Parties.

 

(a)                                 Each Party shall be obligated to furnish
prompt written notice of each of the following to the other Party:  (i) the
occurrence of any material breach or default by such Party under this Agreement;
(ii) the filing or commencement of any action, suit or proceeding by or before
and Governmental Authority against or affecting such Party that, if adversely
determined, would reasonably be expected to result in any condition to the
obligations of any party to effect the transactions contemplated by this
Agreement not to be satisfied, or otherwise materially delay or make unlikely
the Closing or the Loan Execution, (iii) any other development, review, request,
requirement or proceeding that would reasonably be expected to result in any
condition to the obligations of any party to effect the transactions
contemplated by this Agreement not to be satisfied, or otherwise materially
delay or make unlikely the Closing or the Loan Execution.  Each notice delivered
under this Section shall be accompanied by a statement of an officer of such
setting forth the details of the event or development requiring such notice;
provided, however, that that delivery of any notice under this
Section 6.6(a) shall not cure any breach of any representation or warranty
requiring disclosure of such matter prior to the date of this Agreement or
otherwise limit or affect the remedies available hereunder to the Party
receiving such notice.

 

(b)                                 Each Party shall act in good faith and use
reasonable best efforts to facilitate the completion of the transactions
contemplated under this Agreement and the other Transaction Documents on the
terms and conditions set forth in this Agreement and the other Transaction
Documents.

 

(c)                                  Purchaser acknowledges that some of the
information disclosed by the Company pursuant to this Agreement will be
confidential information or material non-public information of the Company. 
Purchaser shall keep all such information confidential in accordance with the
provisions of the NDA Agreement.

 

27

--------------------------------------------------------------------------------


 

(d)                                 Each Party shall materially comply with all
Laws, including the FCPA and other applicable anti-corruption Laws.

 

6.7                               No Solicitation.

 

(a)                                 None of the Company or any of its
Subsidiaries shall, directly or indirectly, take (and the Company shall not
authorize or permit any of its officers, directors, employees, accountants,
consultants, legal counsel, advisors, agents and other representatives or, to
the extent within the Company’s control, other Affiliates to take) any action to
(i) encourage (including by way of furnishing non-public information), solicit,
initiate or facilitate any Alternative Proposal, (ii) enter into any agreement
with respect to any Alternative Proposal or enter into any agreement,
arrangement or understanding requiring it to abandon, terminate or fail to
consummate the sale of the Offered Securities or any other transaction
contemplated by this Agreement, or (iii) participate in any discussions or
negotiations with, or furnish any information to, any person in connection with,
or take any other action to facilitate any inquiries or the making of any
proposal that constitutes, or could reasonably be expected to lead to, any
Alternative Proposal; provided, however, that if, at any time prior to obtaining
the Stockholder Approval, the Board determines in good faith, after consultation
with outside counsel, that it would otherwise constitute a breach of the
directors’ fiduciary duties to stockholders, the Company may, in response to a
Superior Proposal and subject to the Company’s compliance with Sections 6.1, 6.7
and 6.8, (x) furnish information with respect to the Company to the person
making such Superior Proposal pursuant to a customary confidentiality agreement,
the benefits of the terms of which are no more favorable to the other party to
such confidentiality agreement than those in place with Purchaser, and
(y) participate in discussions with the person making such Superior Proposal
(including discussions with such person upon receipt of the Alternative Proposal
that may be deemed necessary by the Board to determine whether such Alternative
Proposal constitutes a Superior Proposal).  Upon execution of this Agreement,
the Company shall cease immediately and cause to be terminated any and all
existing discussions or negotiations with any parties conducted heretofore with
respect to an Alternative Proposal and promptly request that all confidential
information with respect thereto furnished on behalf of the Company be returned.

 

(b)                                 The Company shall, as promptly as
practicable (and in no event later than thirty-six (36) hours after receipt
thereof), advise Purchaser of any inquiry received by it relating to any
potential Alternative Proposal and of the material terms of any proposal or
inquiry, including the identity of the person and its affiliates making the
same, that it may receive in respect of any such potential Alternative Proposal,
or of any information requested from it or of any negotiations or discussions
being sought to be initiated with it, shall furnish to Purchaser a copy of any
such proposal or inquiry, if it is in writing, or a written summary of any such
proposal or inquiry, if it is not in writing, and shall keep Purchaser fully
informed on a prompt basis with respect to any developments with respect to the
foregoing.

 

(c)                                  Except in accordance with Sections 6.1, 6.7
and 6.8, neither the Board nor any committee thereof shall (i) undertake a
Change of Recommendation, or (ii) cause the Company to enter into any letter of
intent, agreement in principle, acquisition agreement or other similar agreement
related to any Alternative Proposal.

 

28

--------------------------------------------------------------------------------


 

6.8                               Change of Recommendation.

 

(a)                                 Notwithstanding anything in Sections 6.1 and
6.7 to the contrary, at any time prior to the receipt of the Stockholder
Approval, the Board may make a Change of Recommendation following receipt of an
unsolicited bona fide written proposal or offer (an “Offer”), by a Person or
group (as defined in Section 13(d) of the Securities Exchange Act), including
any amendment or modification to any existing Offer, with respect to an
acquisition of beneficial ownership by such Person or group of (i) at least
twenty-five percent (25%) of the assets of, equity interests in, or businesses
of, the Company (whether pursuant to a single or multi-step transaction or
series of related transactions), or (ii) a merger, consolidation,
recapitalization or other transaction that results in the issuance, disposition
or sale of twenty-five percent (25%) or more of the voting power of the Company
(an “Alternative Proposal”), which the Board determines, in the exercise of its
fiduciary duties, is a Superior Proposal, in each case, if the Board has
determined in good faith after consultation with the Company’s outside legal
counsel that the failure to take such action would constitute a breach of the
fiduciary duties of the members of the Board under applicable Delaware Law and
the Company first complies with Section 6.8(b).

 

(b)                                 Prior to the Company taking any action
permitted under Section 6.8(a), the Company shall provide Purchaser with seven
(7) Business Days’ prior written notice (it being understood and agreed that any
material amendment to the applicable Alternative Proposal shall require a new
notice and an additional five (5) Business Day period) advising Purchaser that
the Board intends to take such action and providing to Purchaser a notice of
such Offer (containing the principal terms and conditions of the Offer), and
during such seven (7) Business Day period (or subsequent five (5) business day
period), (i) the Company shall negotiate, and cause its representatives to
negotiate, with Purchaser and its representatives in good faith (to the extent
Purchaser wishes to negotiate) to enable Purchaser to determine whether to
propose revisions to the terms of this Agreement or any other Transaction
Document such that such Alternative Proposal would no longer constitute a
Superior Proposal, and (ii) the Company shall consider in good faith any
proposal by Purchaser to amend the terms and conditions of this Agreement or any
other Transaction Document such that such Alternative Proposal would no longer
constitute a Company Superior Proposal.

 

(c)                                  Nothing contained in this Agreement shall
prohibit the Company or the Board from (i) disclosing to the Company’s
stockholders a position contemplated by Rules 14d-9 and 14e-2(a) promulgated
under the Exchange Act, or (ii) making any disclosure to its stockholders if the
Board has reasonably determined in good faith after consultation with the
Company’s outside legal counsel that the failure to do so would constitute a
breach of the fiduciary duties of the members of the Board under applicable
Delaware Law; provided that this Section 6.8(c) shall not permit the Board to
make a Change of Recommendation except in compliance with Section 6.8(a) and
Section 6.8(b).

 

(d)                                 All information provided to Purchaser under
this Section 6.8 shall be held in confidence in accordance with the terms of the
NDA Agreement (whether or not then in effect).

 

29

--------------------------------------------------------------------------------


 

6.9                               Certain Tax Covenants.  Notwithstanding any
provision in this Agreement to the contrary, the Company will deduct and
withhold any and all amounts required to be withheld and paid to any taxing
authority in respect of any payments to be made to Purchaser (including any
amounts paid by the Company in respect of the Arrangement Fee or the Company
Break Fee).  In no event will the Company pay any “additional amounts” or
“gross-up” payments to any party under this Agreement in order to compensate
such party for any reduction in the net after-tax proceeds it receives as a
result of any amounts deducted and withheld by the Company.

 

6.10                        Access to Information.  Except as required pursuant
to any confidentiality agreement or similar agreement or arrangement to which
the Company or any of its Subsidiaries is a party (which such person shall use
its reasonable best efforts to cause the counterparty to waive), from the
Signing Date to the Closing Date, the Company shall, and shall cause each of its
Subsidiaries and representatives to: (a) provide to Purchaser and its
representatives access at reasonable times upon prior notice to the officers,
employees, agents, properties, offices and other facilities of such party and
its subsidiaries and to the books and records thereof, and (b) furnish promptly
such information concerning the business, properties, contracts, assets,
liabilities, personnel and other aspects of such party and its subsidiaries as
Purchaser or its representatives may reasonably request.  No investigation
conducted pursuant to this Section 6.9 shall affect or be deemed to modify or
limit any representation or warranty made in this Agreement or any other
Transaction Document.

 

6.11                        Further Assurances.  In case at any time after the
Closing any further action is necessary or desirable to carry out the purposes
of this Agreement, the Company and Purchaser will take such further action as
the other party may reasonably request, all at the sole cost and expense of the
requesting Party.

 

6.12                        Publicity.  Upon execution of this Agreement, the
Parties shall issue a mutually agreed press release concerning this Agreement
and the transactions contemplated hereby.  Other than such joint press release,
no Party shall, nor shall such Party permit its Affiliates to, issue any press
release or public announcement concerning this Agreement, the other Transaction
Documents or the transactions contemplated hereby or thereby without obtaining
the prior written approval of the other Party, which approval will not be
unreasonably withheld or delayed.  Notwithstanding the foregoing, each of the
Parties may issue such press release or public announcement and make such
filings with any Governmental Authority (including the SEC) if, in the
reasonable judgment of counsel to such Party, such disclosure or filing is
otherwise required by applicable laws or by the applicable rules of any stock
exchange on which such Party lists its securities; provided that the disclosing
Party shall use its reasonable best efforts to consult with the other Party with
respect to the text thereof if possible under applicable laws and by the
applicable rules of such stock exchanges.

 

6.13                        Board Representation.  The Company shall provide, as
of the Closing, the resignation and releases of the directors designated by the
Company in conjunction with the appointment of the Purchaser Nominees.  The
Company agrees to use reasonable best efforts to cause the Board, at the
Closing, to be comprised of eight (8) individuals, of whom two (2) individuals
shall be nominated by Purchaser consistent with the terms of the Stockholder
Agreement (the “Purchaser Nominees”), subject to requirements of applicable Law
and under the rules of the NYSE MKT.

 

30

--------------------------------------------------------------------------------


 

ARTICLE VII
CONDITIONS

 

7.1                               Closing.

 

(a)                                 Conditions to the Obligations of Each
Party.  The obligations of each Party to effect the transactions relating to the
Closing contemplated by this Agreement shall be subject to the satisfaction or
waiver of the following conditions:

 

(i)                                     No Order.  No Governmental Authority
shall have enacted, issued, promulgated, enforced or entered any law (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making the transactions contemplated by this Agreement or the other
Transaction Documents illegal or otherwise restricting, preventing or
prohibiting consummation of the transactions contemplated by this Agreement or
the other Transaction Documents.

 

(ii)                                  Stockholder Approval.  The Company shall
have received the Stockholder Approval.

 

(iii)                               Required Approvals.  Purchaser shall have
received the approvals set forth in Schedule 3.

 

(b)                                 Conditions to the Obligations of the
Company.  The obligations of the Company to effect the transactions relating to
the Closing contemplated by this Agreement shall be subject to the satisfaction
or waiver of the following additional conditions:

 

(i)                                     Representations and Warranties.  Each of
the representations and warranties of Purchaser contained in this Agreement that
are qualified by materiality or Material Adverse Effect shall be true and
correct as of the Signing Date and as of the Closing as though made on and as of
the Closing (except that those representations and warranties which address
matters only as of a particular date need only be true and correct as of such
date), and each of the representations and warranties which is not so qualified
shall be true and correct in all material respects as of the Signing Date and as
of the Closing as though made on and as of the Closing (except that those
representations and warranties which address matters only as of a particular
date need only remain true and correct in all material respects as of such
date).

 

(ii)                                  Agreements and Covenants.  Purchaser shall
have performed in all material respects, all obligations and complied with, in
all material respects, its agreements and covenants to be performed or complied
with by it under this Agreement on or prior to the Closing.

 

(iii)                               Closing Deliveries.  Purchaser shall have
made all of the deliveries contemplated by Section 1.4(b).

 

(iv)                              Officer’s Certificate.  Purchaser shall have
delivered to the Company a certificate, dated the Closing Date, signed by an
officer of Purchaser, certifying as to the satisfaction of the conditions
specified in Sections 7.1(b)(i) and (ii).

 

31

--------------------------------------------------------------------------------


 

(c)                                  Conditions to the Obligations of
Purchaser.  The obligations of Purchaser to effect the transactions relating to
the Closing contemplated by this Agreement shall be subject to the satisfaction
or waiver of the following additional conditions:

 

(i)                                     Representations and Warranties.  Each of
the representations and warranties of the Company contained in this Agreement
that are qualified by materiality or Material Adverse Effect shall be true and
correct as of the Signing Date and as of the Closing as though made on and as of
the Closing (except that those representations and warranties which address
matters only as of a particular date need only be true and correct as of such
date) and each of the representations and warranties which is not so qualified
shall be true and correct in all material respects as of the Signing Date and as
of the Closing as though made on and as of the Closing (except that those
representations and warranties which address matters only as of a particular
date need only be true and correct as of such date); provided, however, that
with respect to Sections 2.4(b) and 2.17, all references to the Toronto Stock
Exchange shall not apply if the Company has delisted, or is in the process of
delisting from, the Toronto Stock Exchange.

 

(ii)                                  Agreements and Covenants.  Each of the
Company and each of its Subsidiaries shall have performed, in all material
respects, all obligations and complied with, in all material respects, its
agreements and covenants to be performed or complied with by it under this
Agreement on or prior to the Closing.

 

(iii)                               Stockholder Approval.  Purchaser shall have
received a true and complete copy of the resolutions of the stockholders of the
Company adopting the Stockholder Approval, certified by the Secretary or an
Assistant Secretary of the Company.

 

(iv)                              APERAM Consent.  The Company shall have
obtained the APERAM Consent.

 

(v)                                 NYSE MKT Listing.  The Company shall have
filed an application for the listing of the Offered Securities with the NYSE MKT
and shall have received notification from NYSE MKT that the Offered Securities
have been approved for listing, subject to official notice of issuance.

 

(vi)                              Closing Deliveries.  The Company shall have
made all of the deliveries contemplated by Section 1.4(a).

 

(vii)                           Officer’s Certificate.  The Company shall have
delivered to Purchaser a certificate, dated the Closing Date, signed by an
officer of the Company, certifying as to the satisfaction of the conditions
specified in Sections 7.1(c)(i), (ii) and (viii).

 

(viii)                        No Material Adverse Effect.  Since the date of
this Agreement, there shall not have occurred any Material Adverse Effect, or
any change, event, condition, state of facts or development that may,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(ix)                              Resignation of Directors; Re-Constitution of
the Board.  The directors of the Company listed on Section 6.13 of the
Disclosure Schedule shall have submitted

 

32

--------------------------------------------------------------------------------


 

their resignations in writing to the Company with copies to Purchaser. Such
resignations shall be effective as of the Closing.  The Purchaser Nominees shall
have been appointed or elected as two (2) of the eight (8) members of the Board
effective as of the Closing Date.

 

ARTICLE VIII
TERMINATION

 

8.1                               Termination.  This Agreement may be terminated
and the transactions contemplated by this Agreement may be abandoned at any time
prior to the Closing:

 

(a)                                 By mutual written consent of Purchaser and
the Company; or

 

(b)                                 By either Purchaser or the Company if:

 

(i)                                     the Closing shall not have occurred on
or before December 31, 2015;

 

(ii)                                  any Governmental Authority shall have
enacted, issued, promulgated, enforced or entered any order, decree, judgment,
injunction or ruling or have issued a denial of approval which is then in effect
and is final and nonappealable and has the effect of making consummation of the
transactions contemplated by this Agreement or the other Transaction Documents
illegal or otherwise preventing or prohibiting consummation of the transactions
contemplated by this Agreement or the other Transaction Documents; or

 

(iii)                               the Stockholder Approval shall not have been
obtained at a duly held meeting of stockholders or at any adjournment thereof.

 

(c)                                  By the Company if:

 

(i)                                     (A) any of the representations or
warranties of Purchaser that is qualified as to materiality or material adverse
effect shall have become untrue, or any of the representations or warranties of
Purchaser that is not so qualified shall have become untrue in any material
respect, or Purchaser shall have breached or failed to perform or comply in any
material respect with any of its covenants or agreements in this Agreement, and
(B) any such misrepresentation or breach cannot be cured or has not been cured
within twenty (20) days after the giving of written notice by the Company to
Purchaser specifying such breach;

 

(ii)                                  (A) Purchaser makes a general assignment
for the benefit of its creditors, (B) Purchaser commences a voluntary case or
proceeding under any applicable bankruptcy, insolvency or reorganization law
seeking to be adjudicated a bankrupt or insolvent, (C) Purchaser consents to the
entry of an order for relief in respect of Purchaser in an involuntary case or
proceeding under any applicable bankruptcy, insolvency or reorganization law, or
(D) a court of competent jurisdiction enters a decision, decree or other order,
which decision, decree or other order remains unstayed and in effect for sixty
(60) days, under any law relating to bankruptcy, insolvency or reorganization
that is for relief against Purchaser in an involuntary case, that appoints a
custodian of Purchaser or for a substantial part of its property or that orders
the winding up or liquidation of Purchaser; or

 

33

--------------------------------------------------------------------------------


 

(iii)                               if, prior to obtaining the Stockholder
Approval, (A) the Company is not in material breach of any of the terms of this
Agreement, and (B) if permitted by, and in compliance with, Sections 6.1, 6.7
and 6.8, the Board authorizes the Company to enter into a binding written
agreement concerning a transaction that constitutes a Superior Proposal.

 

(d)                                 By Purchaser if:

 

(i)                                     (A) any of the representations or
warranties of the Company that is qualified as to materiality or Material
Adverse Effect shall have become untrue, or any of the representations or
warranties of the Company that is not so qualified shall have become untrue in
any material respect, or the Company shall have breached or failed to perform or
comply in any material respect with any of its covenants or agreements in this
Agreement, and (B) any such misrepresentation or breach cannot be cured or has
not been cured within twenty (20) days after the giving of written notice by
Purchaser to the Company specifying such breach;

 

(ii)                                  there shall have occurred any Material
Adverse Effect, or any change, event, condition, state of facts or development
that may, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect and such Material Adverse Effect is not cured within
twenty (20) days after written notice thereof;

 

(iii)                               (A) The Company, Eureka Moly or Nevada Moly
makes a general assignment for the benefit of its creditors, (B) the Company,
Eureka Moly or Nevada Moly commences a voluntary case or proceeding under any
applicable bankruptcy, insolvency or reorganization law seeking to be
adjudicated a bankrupt or insolvent, (C) the Company, Eureka Moly or Nevada Moly
consents to the entry of an order for relief in respect of the Company, Eureka
Moly or Nevada Moly in an involuntary case or proceeding under any applicable
bankruptcy, insolvency or reorganization law, or (D) a court of competent
jurisdiction enters a decision, decree or other order, which decision, decree or
other order remains unstayed and in effect for sixty (60) days, under any law
relating to bankruptcy, insolvency or reorganization that is for relief against
the Company or Eureka Moly or Nevada Moly in an involuntary case, that appoints
a custodian of the Company or Eureka Moly or Nevada Moly or for a substantial
part of its property or that orders the winding up or liquidation of the Company
or Eureka Moly or Nevada Moly; or

 

(iv)                              the Board shall have effected a Change of
Recommendation in accordance with Sections 6.1 and 6.8.

 

8.2                               Effect of Termination.  In the event of the
termination of this Agreement pursuant to Section 8.1, this Agreement shall
forthwith become void, and there shall be no liability or obligation on the part
of any Party, except with respect to (i) Section 6.12, this Section 8.2 and
Article IX and (ii) any liabilities or damages incurred or suffered by a party
(subject to the provisions of Schedule 4) as a result of the material breach by
the other party of any of its representations, warranties, covenants or other
agreements set forth in this Agreement or other Transaction Documents; provided
that, in circumstances where the Company Break Fee is payable under Section 8.3
such fee shall be the sole remedy with respect to specified basis for
termination, and in no event shall the Company be obligated to pay the Company
Break Fee on more than one (1) occasion.

 

34

--------------------------------------------------------------------------------


 

8.3                               Payment of Company Break Fee.

 

(a)                                 If this Agreement is terminated pursuant to
Section 8.1(c)(iii) or Section 8.1(d)(iv), the Company shall pay Purchaser the
Company Break Fee upon such termination, in the case of termination by the
Company, or within two (2) Business Days after such termination, in the case of
termination by Purchaser.

 

(b)                                 If this Agreement is terminated pursuant to
Section 8.1(b)(iii), the Company shall pay Purchaser the Reimbursed Purchaser
Expenses upon such termination; provided, however, that if within twelve (12)
months of such termination, the Company enters into or consummates a definitive
agreement with respect to an Alternative Proposal, the Company shall pay
Purchaser within two (2) Business Days following the execution or consummation
of such definitive agreement an amount equal to (i) Company Break Fee, minus
(ii) the Reimbursed Purchaser Expenses.

 

(c)                                  If this Agreement is terminated pursuant to
Section 8.1(b)(i) or Section 8.1(d)(i) and (i) an Alternative Proposal shall
have been made to the Company or its stockholders, or any Person shall have
publicly announced an intention to make an Alternative Proposal with respect to
the Company prior to such termination, and (ii) within twelve (12) months of
such termination, the Company enters into or consummates a definitive agreement
with respect to an Alternative Proposal, the Company shall pay Purchaser the
Company Break Fee within two (2) Business Days following the execution or
consummation of such definitive agreement.

 

ARTICLE IX
MISCELLANEOUS

 

9.1                               Notices.  All notices, requests, consents and
other communications hereunder shall be in writing, shall be addressed to the
receiving party’s address set forth below or to such other address as a party
may designate by notice under this Section 9.1, and shall be either
(a) delivered by hand, (b) made by telecopy or facsimile transmission, or
(c) sent by Federal Express, DHL, UPS or another internationally recognized
delivery service.

 

If to Purchaser:

 

Amer International Group Co., Ltd

 

 

29/F, Block A, East Pacific International Center

 

 

7888th Shennan Boulevard

 

 

Shenzhen 518040, China

 

 

Attention:

Tong Zhang

 

 

Facsimile:

+86.755.2711.8899

 

35

--------------------------------------------------------------------------------


 

With copies to:

 

ZHONG LUN LAW FIRM
36-37/F,SK Tower, 6A Jianguomenwai Avenue
Chaoyang District, Beijing 100022, P.R.China

 

 

Attention:

Jun CHENG

 

 

Facsimile:

+86 10 6568 1838

 

 

 

 

 

Latham & Watkins

 

 

18th Floor, One Exchange Square
8 Connaught Place, Central
Hong Kong

 

 

Attention:

David M. Blumental
Allen C. Wang

 

 

Facsimile:

+852.2912.2600

 

If to the Company:

 

General Moly, Inc.

 

 

1726 Cole Blvd.

 

 

Suite 115

 

 

Lakewood, CO 80401
U.S.A.

 

 

Attention:

Chief Executive Officer

 

 

Facsimile:

+1 (303) 928-8598

 

With a copy to:

 

Bryan Cave LLP

 

 

1700 Lincoln Street

 

 

Suite 4100

 

 

Denver, CO 80203-4541
U.S.A.

 

 

Attention:

Charles D. Maguire, Jr.

 

 

Facsimile:

+1 (303) 866-0200

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been given and received (i) if by hand, at the time of the
delivery thereof to the receiving party at the address of such party set forth
above, (ii) if by telecopy or facsimile transmission, on the day that receipt
thereof has been acknowledged by electronic confirmation or otherwise, or
(iii) if sent by internationally recognized delivery service, on the day of
actual receipt.

 

9.2                               Entire Agreement.  This Agreement and the
other Transaction Documents, including exhibits or other documents referred to
herein and therein, embody the entire agreement and understanding between the
Parties with respect to the subject matter hereof and supersedes all prior oral
or written agreements and understandings relating to the subject matter hereof. 
No statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict the express terms and provisions of this Agreement.

 

36

--------------------------------------------------------------------------------


 

9.3                               Amendments.  The terms and provisions of the
Agreement may be modified, amended or waived, or consent for the departure from
such terms and provisions may be granted, only by written consent of the Company
and Purchaser.  Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

 

9.4                               Assignment.  Neither Party may assign its
rights or delegate its obligations under this Agreement without the express
prior written consent of the other Party, provided, however, that Purchaser may
assign any of its rights and obligations hereunder, in whole or in part, to any
Affiliate of Purchaser without obtaining the consent of the Company and any such
assignment shall not relieve Purchaser of its obligations hereunder.

 

9.5                               Benefit.  All statements, representations,
warranties, covenants and agreements in this Agreement shall be binding on the
Parties and shall inure to the benefit of the respective successors and
permitted assigns of each Party.  Nothing in this Agreement shall be construed
to create any rights or obligations except between the Parties, and no person or
entity shall be regarded as a third party beneficiary of this Agreement subject
to Sections 4.3(d) and (e).

 

9.6                               Specific Performance.  The Parties agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the Parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.

 

9.7                               Governing Law; Language.  This Agreement and
the rights and obligations of the Parties hereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to the conflict of law principles thereof that would cause the
application of the laws of any jurisdiction other than the State of Delaware. 
This Agreement has been negotiated and executed by the Parties in English.  In
the event any translation of this Agreement is prepared for convenience or any
other purpose, the provisions of the English version shall govern.

 

9.8                               Waiver of Jury Trial.  Each of the Parties
hereby waives to the fullest extent permitted by applicable law any right it may
have to a trial by jury with respect to any litigation directly or indirectly
arising out of, under or in connection with this Agreement or the other
Transaction Documents or the transactions contemplated hereby or thereby.

 

9.9                               Severability.  In the event that any court of
competent jurisdiction shall determine that any provision, or any portion
thereof, contained in this Agreement shall be unenforceable in any respect, then
such provision shall be deemed limited to the extent that such court deems it
enforceable, and as so limited shall remain in full force and effect.  In the
event that such court shall deem any such provision, or portion thereof, wholly
unenforceable, the remaining provisions of this Agreement shall nevertheless
remain in full force and effect.

 

9.10                        Headings and Captions.  The headings and captions of
the various subdivisions of this Agreement are for convenience of reference only
and shall in no way modify or affect the meaning or constructions of any of the
terms or provisions hereof.

 

37

--------------------------------------------------------------------------------


 

9.11                        Certain Terms.

 

(a)                                 Unless the context of this Agreement
otherwise clearly requires, (i) references to the plural include the singular,
and references to the singular include the plural, (ii) references to one gender
include the other gender, (iii) the words “include,” “includes” and “including”
do not limit the preceding terms or words and shall be deemed to be followed by
the words “without limitation,” (iv) the terms “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement, (v) references to a day,
without the explicit qualification of “business” refers to a calendar day,
(vi) references to a month, quarter, year or such other subdivision, without the
explicit qualification of “fiscal”, refers to a calendar month, quarter, year or
other such subdivision, respectively, (vii) all references to “the date hereof,”
“the date of this Agreement” or similar terms (but excluding references to the
date of execution hereof) refer to the Signing Date, notwithstanding that the
Parties may have executed this Agreement on a later date, and (viii) references
to any Person include such Person’s respective successors, assigns, transferees,
lessees, heirs, executors and administrators, whether by merger, consolidation,
amalgamation, reorganization, sale of assets or otherwise.

 

(b)                                 Unless otherwise set forth herein,
references in this Agreement to (i) any document, instrument or agreement
(including this Agreement) include and incorporate all exhibits, schedules and
other attachments thereto, as amended, modified or supplemented, and (ii)  a
particular Law referenced herein means such Law as amended, modified,
supplemented or succeeded.  When a reference is made in this Agreement to
Articles, Sections or any other subdivision, such reference is to an Article, a
Section or other subdivision of this Agreement, unless otherwise indicated. 
When a reference is made in this Agreement to a party or parties, such reference
is to parties to this Agreement, unless otherwise indicated.  Unless otherwise
specified, all references to “$” shall be deemed to be references to the lawful
currency of the United States.

 

(c)                                  In this Agreement, any reference to the
Company’s knowledge, and comparable terms including “know,” “known,” “aware” or
“awareness,” of a particular fact or other matter means the actual knowledge of
the officers of the Company or what they could reasonably be expected to have
known in performing their duties in the offices in which they serve or had such
individuals conducted a reasonable inquiry under the applicable circumstances. 
The executive officers of the Company as of the Signing Date are Bruce D.
Hansen, Chief Executive Officer, David A. Chaput, Chief Financial Officer,
Michael K. Branstetter, Secretary, R. Scott Roswell, Corporate Counsel - VP
Human Resources, Lee M. Shumway, Treasurer, and Robert I. Pennington, Chief
Operating Officer.

 

9.12                        No Waiver of Rights, Powers and Remedies.  No
failure or delay by a Party in exercising any right, power or remedy under this
Agreement, and no course of dealing between the Parties, shall operate as a
waiver of any such right, power or remedy of the party.  No single or partial
exercise of any right, power or remedy under this Agreement by a Party, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from other or further exercise thereof or the
exercise of any other right, power or remedy hereunder.  The election of any
remedy by a Party shall not constitute a waiver of the right of such party to
pursue other available remedies.  No notice to or demand on a Party

 

38

--------------------------------------------------------------------------------


 

not expressly required under this Agreement shall entitle the Party receiving
such notice or demand to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of the Party giving
such notice or demand to any other or further action in any circumstances
without such notice or demand.

 

9.13                        Fees and Expenses.  Except as otherwise set forth in
this Agreement or the other Transaction Documents, each of the Parties shall pay
its own fees and expenses (including the fees of any attorneys, accountants,
appraisers or others engaged by such Party) in connection with this Agreement
and the transactions contemplated hereby whether or not the transactions
contemplated hereby are consummated.

 

9.14                        Counterparts.  This Agreement may be executed in
counterparts (including by facsimile, “PDF” or similar means of electronic
communication), each of which shall be deemed an original and all of which
together shall constitute one agreement.

 

9.15                        Rules of Construction.  The Parties agree that they
have been represented by counsel during the negotiation, preparation and
execution of this Agreement and, therefore, waive the application of any Law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.

 

9.16                        Dispute Resolution.  All disputes between the
Parties arising out of, relating to or in connection with this Agreement (a
“Dispute”) and not otherwise settled by agreement between the Parties shall be
exclusively and finally settled in accordance with Schedule 4; provided,
however, that any dispute arising out of the subject matter covered by
Sections 6.1, 6.7 and 6.8 (including, without limitation, the exercise by the
Board of its fiduciary duties and the Board effecting a Change of
Recommendation) and Section 8.3 shall be brought and determined exclusively in
the Court of Chancery of the State of Delaware or, if under applicable Law
exclusive jurisdiction over such matter is vested in the federal courts, any
court of the United States located in the State of Delaware, and each of the
Parties hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect to its property, generally and unconditionally, to the
exclusive jurisdiction of the aforesaid courts and agrees that it will not bring
any legal action or proceeding with respect to the provisions of this Agreement
set forth above or for recognition and enforcement of any judgment in respect
thereof in any court other than the aforesaid courts.

 

[Signature page follows]

 

39

--------------------------------------------------------------------------------


 

The Company and Purchaser have executed this Investment and Securities Purchase
Agreement as of the Signing Date.

 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

By:

/s/ Bruce D. Hansen

 

Name:

Bruce D. Hansen

 

Title:

Chief Executive Officer

 

 

AMER INTERNATIONAL GROUP CO., LTD.

 

 

 

 

 

By:

/s/ Wenyin Wang

 

Name:

Wenyin Wang

 

Title:

Chairman

 

 

[SIGNATURE PAGE OF INVESTMENT AND SECURITIES PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule 1
(to Investment and Securities Purchase Agreement)

 

Certain Definitions

 

For purposes of the Agreement (including this Schedule 1) the following terms
and variations thereof have the meanings specified or referred to in this
Schedule 1:

 

“10-K”:  As defined in Section 2.6(a).

 

“1933 ACT”:  As defined in Section 3.2(f).

 

“Action”:  Any suit, claim, complaint, charge, investigation, audit or
examination, citation, legal proceeding, administrative enforcement proceeding,
arbitration proceeding or subpoena of any kind or nature whatsoever, in each
case by or before any Governmental Authority.

 

“Affiliate”:  As defined in Rule 405 under the Securities Act, provided none of
the Company and its Subsidiaries shall be deemed an affiliate of Purchaser and
neither Purchaser, POS-Minerals, nor any of its respective Affiliates shall be
deemed to be an affiliate of the Company or any of its Subsidiaries.

 

“Agreement”:  As defined in the Preamble.

 

“Alternative Proposal”:  As defined in Section 6.8(a).

 

“APERAM”:  APERAM, an entity incorporated in the Grand Duchy of Luxembourg.

 

“APERAM Securities Agreement” the Securities Purchase Agreement dated
November 19, 2007, between the Company and ArcelorMittal S.A., which has been
assigned to APERAM.

 

“APERAM Consent”:  An executed letter or other document of APERAM setting forth
(a) APERAM’s intention with respect to the exercise of its rights under
Section 6.2(a) of the APERAM Securities Agreement and (b) APERAM’s confirmation
that (i) it either (A) waives its rights under Section 6.3(a) of the APERAM
Securities Agreement or (B) agrees that such rights are not applicable to the
transactions contemplated by this Agreement and (ii) it either (X) approves of
the transactions contemplated by this Agreement pursuant to Section 6.3(b) of
the APERAM Securities Agreement or (Y) agrees that such rights are not
applicable to the transactions contemplated by this Agreement.

 

“Arrangement Fee”:  As defined in Section 1.2.

 

“Blackout Period”:  As defined in Section 4.4.

 

“Board”:  The Board of Directors of the Company.

 

Schedule 1-1

--------------------------------------------------------------------------------


 

“Business Day”:  A day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Beijing, China are authorized or required
by Law to close.

 

“Change of Recommendation” As defined in Section 6.1.

 

“Closing”:  As defined in Section 1.3.

 

“Closing Date”:  As defined in Section 1.3.

 

“Closing Payment”: As defined in Section 1.1(b).

 

“Code”:  The Internal Revenue Code of 1986, as amended.

 

“Common Stock”:  As defined in Recital A.

 

“Company”:  As defined in the Preamble.

 

“Company Break Fee”:  An amount equal to five percent (5%) of the Stock Purchase
Price, payable in cash.

 

“Company Financial Statements”:  As defined in Section 2.6(b).

 

“Company Permits”:  As defined in Section 2.14.

 

“Contract”:  Any agreement, arrangement, understanding, note, mortgage,
indenture, lease, deed of trust, license, plan, instrument or other contract.

 

“Convertible Notes”:  As defined in Section 2.2.

 

“DGCL”:  As defined in Section 2.20.

 

“Disclosure Schedule”:  As defined in Article II.

 

“Dispute”:  As defined in Section 9.16.

 

“Dispute Negotiation Notice”: As defined in Schedule 4.

 

“Dollars”:  The lawful currency of the United States.

 

“Effective Period”:  As defined in Section 4.3(a).

 

“Employee Benefit Plan”:  Any “employee benefit plan” as defined in
Section 3(3) of ERISA.

 

“Environmental Law”:  Any Law relating to the protection of the environment or
the exposure of persons to, or remediation of, any Hazardous Materials, in each
case as in effect as of the Signing Date.

 

Schedule 1-2

--------------------------------------------------------------------------------


 

“Environmental Permits”:  Any permits, licenses, certifications, authorizations
or any other approvals issued by any Governmental Authority relating to the
operation of the business of the Company and its Subsidiaries pursuant to any
Environmental Law.

 

“Equity Securities”:  Common Stock and any other securities issued by the
Company representing equity interests in the Company.

 

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate”:  Each entity that is treated as a single employer with the
Company for purposes of Section 414(b), (c), (m) or (o) of the Code.

 

“Eureka Budget”:  The operating budget and business plan of Eureka Moly, as set
forth in the Disclosure Schedule.

 

“Eureka Moly”:  Eureka Moly, LLC, a Delaware limited liability company.

 

“Eureka Moly LLC Agreement”:  The Amended and Restated Limited Liability Company
Agreement of Eureka Moly, dated February 26, 2008, by and between Nevada Moly
LLC and POS-Minerals Corporation, as amended.

 

“Exchange Act”:  As defined in Section 2.17.

 

“Expense Reimbursement Account”: As defined in Section 1.1(c).

 

“Expense Reimbursement Agreement”: As defined in Section 1.1(c).

 

“FCPA”:  As defined in Section 2.5(b).

 

“GAAP”:  Generally accepted accounting principles as applied in the United
States.

 

“Governmental Authority”:  As defined in Section 2.4(a).

 

“Government Official”:  (a) Any official, officer, employee, representative or
any person acting in an official capacity for or on behalf of any Governmental
Authority, (b) any political party or party official or candidate for political
office, (c) any public international organization or any department or agency
thereof, or (d) any Person or other entity owned in whole or in part, or
controlled by any Person described in the foregoing clauses (a), (b) or (c) of
this definition.

 

“Hazardous Material”:  “Hazardous substances,” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; “hazardous wastes,” as defined by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; petroleum or petroleum products; radioactive
material, including, without limitation, any source, special nuclear, or
by-product material, as defined in 42 U.S.C. §2011 et seq.; asbestos in any form
or condition; toxic mold; polychlorinated biphenyls; and any other material,
chemical, substance or waste regulated under any Environmental Law.

 

Schedule 1-3

--------------------------------------------------------------------------------


 

“Insurance Policies”:  All insurance policies maintained by the Company and its
Subsidiaries, including, but not limited to, general liability, product
liability, comprehensive general liability and umbrella insurance policies.

 

“ICC”: As defined in Schedule 4.

 

“Intellectual Property Rights”:  As defined in Section 2.11.

 

“Law”:  Any applicable U.S. federal, state or local or any foreign (including
the People’s Republic of China) statute, code, ordinance, decree, rule,
regulation or general principle of common or civil law or equity.

 

“Leases”:  As defined in Section 2.23.

 

“LIBOR”:  The rate per annum quoted by Bloomberg, or any other comparable
services based upon quotes from the London Interbank Offered Rate from the
British Bankers Association as quoted for U.S. Dollars by for determining the
one (1) month LIBOR rate.  The Index is to be strictly interpreted and is not
intended to serve any other purpose other than providing an index to determine
the interest rate used herein.

 

“Lien”:  Any mortgage, pledge, hypothecation, hypothec, right of others, claim,
security interest, encumbrance, lease, sublease, license, occupancy agreement,
adverse claim or interest, easement, right-of-way, levy, covenant, encroachment,
burden, deed of trust, title defect, conditional or contingent sale agreement,
title retention agreement, voting trust agreement, interest, equity, option,
lien, right of first refusal, charge or other restrictions or limitations of any
nature whatsoever, other than restrictions on the offer and sale of securities
under U.S. Federal and state securities Laws.

 

“Loan”:  As defined in Recital C.

 

“Loan Execution”:  The entry into the Loan by the parties thereto.

 

“Loan Procurement Expenses”: As defined in Section 1.1(c).

 

“Material Adverse Effect”:  Any event, circumstance, change or effect that,
individually or in the aggregate, (a) has a material adverse effect on the
business, assets, operations, properties or condition (financial or otherwise)
of the Company and its Subsidiaries, taken as a whole; provided, however, that
no event, circumstance, change or effect arising from the following, either
alone or in combination, shall be taken into account when determining whether a
Material Adverse Effect has occurred or is reasonably likely to occur:  (i) any
changes in general United States or global economic conditions, (ii) changes in
the industries in which the Company operates, (iii) any change in GAAP or
interpretation thereof, (iv) the execution, delivery, pendency or public
announcement of this Agreement or the consummation of the transactions
contemplated hereby, (v) acts of terrorism or armed hostilities, including
pursuant to an act of war (whether or not declared), (vi) any change in the
market price or trading volume of Common Stock, in any case taken by itself (it
being understood that any event, circumstance, change or effect giving rise or
contributing to such failure that is not otherwise excluded from the definition

 

Schedule 1-4

--------------------------------------------------------------------------------


 

of “Material Adverse Effect” may be taken into account), or (vii) any failure by
the Company to meet any internal or published projections or forecasts of
revenues, earnings or other financial performance, in any case in and of itself
(provided that any event, circumstance, change or effect giving rise or
contributing to such failure that is not otherwise excluded from the definition
of “Material Adverse Effect” may be taken into account), except, in the case of
clauses (i) - (iii), to the extent the Company and its Subsidiaries, taken as a
whole, are disproportionately impacted thereby relative to other entities
operating in the same industry or industries in which the Company and its
Subsidiaries operate (in which case the incremental disproportionate impact or
impacts may be taken into account in determining whether a “Material Adverse
Effect” has occurred), or (b) prevents or materially delays the consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents; provided, however, that in any event, a Material Adverse Effect shall
be deemed to occur if the damages incurred by Purchaser in connection with a
breach by the Company of one or more of its representations and warranties in
this Agreement exceeds either $2,000,000 individually or $5,000,000 in the
aggregate.

 

“Material Contracts”:  Contracts of the type that are described in clauses
(a) through (l) of Section 2.13.

 

“Molybdenum Supply Agreement”:  As defined in Recital E.

 

“Mount Hope Project”:  The primary molybdenum property located in Eureka County,
Nevada, U.S.A.

 

“NDA Agreement”:  The Mutual Nondisclosure Agreement between Purchaser and
Company executed by the Company on March 13, 2015.

 

“Nevada Moly”:  Nevada Moly, LLC, a Delaware limited liability company.

 

“New York City”:  New York, New York, U.S.A.

 

“Offer”:  As defined in Section 6.8(a).

 

“Offered Securities”:  As defined in Recital A.

 

“Offered Shares”:  As defined in Recital A.

 

“Offered Warrants”:  As defined in Recital A.

 

“Organizational Documents”:  (a) With respect to a corporation, the certificate
or articles of incorporation and bylaws, or the certificate of incorporation and
memorandum and articles of association or any equivalent formation or governing
documents, (b) with respect to any other Person, any charter or similar document
or instrument adopted or filed in connection with the creation, formation,
governance or organization of a Person, including any limited partnership
agreement for any limited partnership and any operating agreement or limited
liability company agreement for any limited liability company, and (c) any
amendment to any of the foregoing.

 

“Other Filings”: As defined in Section 6.2(b).

 

Schedule 1-5

--------------------------------------------------------------------------------


 

“Party”: As defined in the Preamble.

 

“Parties”: As defined in the Preamble.

 

“Pension Plan”:  As defined in Section 3(2) of ERISA.

 

“Permitted Liens”:  (a) Liens for (i) Taxes not yet due and payable as of the
Closing Date and (ii) Taxes which are being contested in good faith and for
which a reserve, determined in accordance with GAAP, has been established in the
Company Financial Statements, (b) local, state and federal laws, ordinances or
governmental regulations, including but not limited to, building and zoning
laws, ordinances and regulations, now or hereafter in effect relating to any
real property, (c) covenants, conditions and restrictions of record not violated
by the existing use and improvements, and public and utility easements,
(d) statutory Liens of landlords for amounts not yet due and payable, and
(e) Liens of carriers, warehousemen, mechanics and materialmen incurred in the
ordinary course of business for amounts not yet due and payable.

 

“Per Share Price”:  The VWAP of the shares of Common Stock for the ninety (90)
days prior to the date of this Agreement.

 

“Person”:  Any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, or other entity.

 

“Plans”:  As defined in Section 2.2.

 

“POS-Minerals”:  POS-Minerals Corporation, a Delaware corporation.

 

“Pre-Closing Period”: As defined in Section 5.1.

 

“Preferred Stock”:  As defined in Section 2.2.

 

“Prime Chinese Bank”:  One of the following:  (a) China Development Bank,
(b) the Export-Import Bank of China, (c) Bank of China, (d) China Construction
Bank, (e) Industrial and Commercial Bank of China, and (f) Agricultural Bank of
China.

 

“Proxy Statement”:  As defined in Section 6.2(a).

 

“Purchaser”:  As defined in the Preamble.

 

“Purchaser Nominees”: As defined in Section 6.13.

 

“Real Property”:  As defined in Section 2.23.

 

“Reimbursed Purchaser Expenses”:  Fifty percent (50%) of all fees and expenses
of law firms, investment banking firms, accountants, experts, consultants and
advisors engaged by Purchaser in connection with this Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby,
including in connection with performing due diligence, negotiating and
documenting this Agreement and the other Transaction Documents;

 

Schedule 1-6

--------------------------------------------------------------------------------


 

provided, however, that the aggregate amount of Reimbursed Purchaser Expenses
shall not exceed $150,000.

 

“Registrable Securities”:  As defined in Section 4.1.

 

“Registration Statement”:  As defined in Section 4.1.

 

“Release”:  Any disposing, placing, releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
disposing, migration or dumping of any Hazardous Materials.

 

“Rights”:  Securities of the Company exercisable, convertible or exchangeable
for or into Equity Securities (with or without consideration) or that carry any
right to subscribe for or acquire Equity Securities; provided, however, Rights
shall exclude SARs.

 

“Rules”: As defined in Schedule 5.

 

“Rule 415”:  As defined in Section 4.1.

 

“SAR”:  A stock appreciation right issued by the Company under its Plans.

 

“SEC”:  Securities and Exchange Commission.

 

“SEC Reports”:  As defined in Section 2.6(a).

 

“Securities Act”:  As defined in Section 3.2(a).

 

“Signing Date”:  As defined in the Preamble.

 

“Software”:  Any computer software of any kind and in any form (including source
code and executable code), and all related documentation.

 

“Stock Purchase Price”: The product of (i) the Offered Shares, multiplied by
(ii) the Per Share Price.

 

“Stockholder Agreement”:  As defined in Recital F.

 

“Stockholder Approval”:  As defined in Section 6.1.

 

“Stockholders Meeting”:  As defined in Section 6.1.

 

“Subsidiary” or “Subsidiaries” of Purchaser, the Company or any other person
means any corporation, partnership, joint venture or other legal entity of which
Purchaser, the Company or such other person, as the case may be (either alone or
through or together with any other subsidiary), owns, directly or indirectly, a
majority of the stock or other equity interests the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of such corporation or other legal entity.

 

Schedule 1-7

--------------------------------------------------------------------------------


 

“Superior Proposal”:  Any Alternative Proposal made by a third party which was
not solicited in violation of Sections 6.7 and 6.8, that the Board determines in
its good faith judgment (after consultation with the Company’s outside legal and
financial advisors) is more favorable to the Company’s stockholders from a
financial point of view than the transactions contemplated by this Agreement
(including any changes to the terms of this Agreement proposed by Purchaser in
response to such Alternative Proposal or otherwise), after considering, among
other things, the financial, legal and regulatory aspects of such proposal,
whether the Person making the proposal has the financial wherewithal or the
ability to obtain through responsible sources the financial wherewithal to
consummate the proposal and whether the Alternative Proposal is reasonably
likely to be completed as proposed on a timely basis.

 

“Suspension Notice”:  As defined in Section 4.4.

 

“Tangible Assets”:  As defined in Section 2.24.

 

“Tax” or “Taxes:”  All forms of taxation or duties imposed, or required to be
collected or withheld, including without limitation any United States federal,
state or local, or non-United States, income, gross receipts, franchise,
estimated, alternative minimum, add-on minimum, sales, use, transfer,
registration, value added, excise, natural resources, severance, stamp,
withholding, occupation, premium, windfall profit, environmental, customs,
duties, real property, personal property, capital stock, net worth, intangibles,
social security, unemployment, disability, payroll, license, employee or other
tax or similar levy, of any kind whatsoever, together with any interest,
penalties or additions to tax in respect of the foregoing and any transferee
liability in respect of the foregoing payable by reason of contract, assumption,
transferee liability, operation of Law, Section 1.1502-6(a) of the Treasury
Regulations (or any predecessor or successor thereof or any analogous or similar
provision under Law) or otherwise.

 

“Tax Return(s)”:  Any return, declaration, report, claim for refund, information
return or other document (including any related or supporting estimates,
elections, schedules, statements or information) filed or required to be filed
in connection with the determination, assessment or collection of any Tax or the
administration of any Law relating to any Tax, and where permitted or required,
combined or consolidated returns for any group of entities.

 

“Trading Price”:  On any trading day, the daily volume weighted average price
for the Common Stock on NYSE MKT during such trading day beginning at
9:30:01 a.m., New York City time (or such other official open of trading
established by NYSE MKT) and ending at 4:00 p.m., New York City time (or such
other official close of trading established by NYSE MKT) as reported by
Bloomberg Financial Services through its “Volume at Price” function.

 

“Transaction Documents”:  This Agreement, the Stockholder Agreement, the Warrant
Agreement, the Expense Reimbursement Agreement and the Molybdenum Supply
Agreement.

 

Schedule 1-8

--------------------------------------------------------------------------------


 

“Tribunal”: As defined in Schedule 4.

 

“United States” or “U.S.” or “U.S.A.”:  The United States of America.

 

“US$” or “$”:  Dollars.

 

“Warrant Agreement”: As defined in Section 1.4(a)(iii).

 

“Warrants”:  As defined in Section 2.2.

 

“VWAP”:  For any period of measurement, the arithmetic average (rounded to the
nearest whole cent) of the Trading Prices of shares of Common Stock for each
consecutive business day during the period of measurement on NYSE MKT
immediately preceding the date in question.

 

Schedule 1-9

--------------------------------------------------------------------------------


 

Schedule 2

 

(to Investment and Securities Purchase Agreement)

 

General Moly, Inc.
Loan
Summary of Principal Terms and Conditions

 

Borrower:

 

General Moly Inc. (the “Company”)

 

 

 

Guarantor

 

Amer International Group Co. Ltd. (“Purchaser”), as required by Lender.

 

 

 

Lender:

 

One or more Prime Chinese Banks.

 

 

 

Amount:

 

An amount necessary to fund the Company’s share of costs (including financing
costs) related to the development of the Mt. Hope Project, or approximately US
$700 Million.

 

 

 

Maturity:

 

12 ¼ years from first drawdown.

 

 

 

Purpose:

 

To fund the Company’s share of costs (including financing costs) related to
development of the Mt. Hope Project.

 

 

 

Availability:

 

Loan Agreement to be signed no later than the date that is the two year
anniversary of the Closing Date, available for drawdown from that date until 30
months thereafter.

 

 

 

Repayment:

 

Semi-annual principal repayments, with the first repayment 30 months after
signing of the Loan Agreement. The first two principal installments will be US
$1 million each, whilst the Mt. Hope Project ramps up to full production;
subsequently installments will be equal.

 

 

 

Front End Fee:

 

Not greater than RMB 30 million.

 

 

 

Commitment Fee:

 

Not greater that 1% pa on the undrawn Loan amount.

 

 

 

Interest Rate:

 

6 month LIBOR plus a spread not greater that 4%.

 

 

 

Security:

 

Pledge of the assets of the Company and Nevada Moly, its wholly owned subsidiary
which holds an 80% interest in Eureka Moly.

 

 

 

 

 

Security will not include any pledge of the assets of Eureka Moly.

 

 

 

Prepayments:

 

Voluntary — at any time without penalty.

 

Schedule 2-1

--------------------------------------------------------------------------------


 

 

 

Mandatory — 40% of the Company’s share of project cash flow after payment of all
project related costs (including operating, lease, financing, marketing and
distribution, administration, taxes, hedging) and funding of reserve accounts
and permitted capital expenditures under the Loan Agreement.

 

 

 

Hanlong Shares:

 

The Company shall use reasonable best efforts to purchase from the Export-Import
Bank of China (“CEXIM”) the Hanlong Loan, together with all collateral pledged
to secure the Hanlong Loan (including the Hanlong Shares) and all other rights
of CEXIM under the Hanlong Loan. The purchase price paid by the Company to CEXIM
shall be a secured subordinated promissory note made by the Company payable to
CEXIM in the original principal amount equal to the outstanding balance of, and
accrued and unpaid interest under, the Hanlong Loan.

 

 

 

 

 

“Hanlong Loan”: The loan made by CEXIM to Hanlong in 2010 secured by, among
other things, a pledge of the Hanlong Shares.

 

 

 

 

 

“Hanlong Shares”: The 11,843,341 shares of Common Stock held of record by
Hanlong (USA) Mining Investment, Inc. and pledged to CEXIM to secure repayment
of the Hanlong Loan.

 

 

 

Other Provisions:

 

Covenants, events of default, and other provisions to be similar to those
previously agreed with China Development Bank.

 

Schedule 2-2

--------------------------------------------------------------------------------


 

Schedule 3
(to Investment and Securities Purchase Agreement)

 

Required Approvals

 

1                                         Approval from or registration with the
National Development Reform Commission of the People’s Republic of China.

 

2.                                      Approval from or registration with the
Ministry of Commerce of the People’s Republic of China.

 

3.                                      Approval from or registration with the
State Administration of Foreign Exchange of the People’s Republic of China.

 

Schedule 3-1

--------------------------------------------------------------------------------


 

Schedule 4
(to Investment and Securities Purchase Agreement)

 

Dispute Resolution

 

(a)                                 All Disputes not otherwise settled by
agreement between the Parties shall be finally settled by binding arbitration
under the Rules of Arbitration (the “Rules”) of the International Chamber of
Commerce (the “ICC”) by arbitrators appointed in accordance with the Rules then
in effect, except to the extent the Rules conflict with the provisions of this
Schedule 4, in which event the provisions of this Schedule 4 shall control.  The
Parties specifically agree that any time before the Tribunal has been appointed,
a party may seek a preliminary injunction or other interim relief before a court
of competent jurisdiction to the extent necessary to preserve the status quo or
to preserve a party’s ability to obtain meaningful relief pending the outcome of
the arbitration under this Schedule 4.

 

(b)                                 In the event of any Dispute and before
arbitration may be commenced, upon notice by any Party to the other Party to
such Dispute (the “Dispute Negotiation Notice”), such Dispute must immediately
be referred to one representative of the executive management of the Company
designated by the Company and one representative of the executive management of
Purchaser designated by Purchaser, who must be authorized to settle the
Dispute.  Such representatives must promptly meet in a good faith effort to
resolve the Dispute.  If the representatives so designated do not resolve the
Dispute within ten (10) Business Days after the delivery of the Dispute
Negotiation Notice, the Dispute will be exclusively and finally resolved by
binding arbitration as described in this Schedule 4.

 

(c)                                  The arbitration shall be conducted before a
panel of three arbitrators, each of whom must be fluent in English and be
neutral and independent of the parties to the Dispute (the “Tribunal”).  The
claimant shall appoint one arbitrator and the respondent must appoint one
arbitrator, as provided in the Rules.  The third arbitrator shall be selected by
the two arbitrators so appointed; provided that if the two arbitrators so
appointed fail to select the third arbitrator within thirty (30) days after the
date on which the second of such two arbitrators is appointed, then the third
arbitrator shall be appointed by the ICC Court.  The third arbitrator,
regardless of how selected, shall chair the Tribunal.

 

(d)                                 The place of arbitration shall be Hong Kong
SAR.  The arbitration shall be conducted in English; provided that (i) any party
thereto, at its cost, may provide for the translation of the proceedings into a
language other than English, (ii) any party thereto may elect to submit
documents or other information to the Tribunal in English, and (iii) any witness
whose native language is not English may elect to give testimony in English or
in such witness’s native language, with simultaneous interpretation into English
if such testimony is given in such native language.  If simultaneous
interpretation is so made, the interpreter will be appointed by the Tribunal. 
Each party to any arbitration or its legal counsel may also hire an interpreter
at such party’s own expense, and may participate in the examination and
cross-examination of witnesses at any hearing.

 

(e)                                  Unless the Tribunal orders an earlier date
or the parties to the arbitration otherwise agree, not less than thirty (30)
days before the beginning of the evidentiary hearing,

 

Schedule 4-1

--------------------------------------------------------------------------------


 

each party to the arbitration shall submit to the other parties to the
arbitration the documents that it may use at the hearing and a list of the
witnesses whom such party may call at the hearing.

 

(f)                                   The Tribunal shall have no authority to
award any indirect, incidental, special, consequential, or punitive damages, and
each Party irrevocably waives its right to recover any such damages.

 

(g)                                  The decision of the Tribunal will be final
and binding.  Any award made in the arbitration will be enforceable in any court
of competent jurisdiction, including without limitation in any jurisdiction
where one or more of the parties is domiciled or has assets.  For purposes of an
action for recognition or enforcement of the award, each party irrevocably
waives any objection that it might have to personal jurisdiction in the courts
of a jurisdiction where one or more of the parties is domiciled or has assets.

 

(h)                                 Notwithstanding the pendency of any
arbitration, the obligations of the Parties under this Agreement will remain in
full force and effect; provided that no Party will be considered in default
under this Agreement (except for defaults for the payment of money) during the
pendency of an arbitration specifically relating to the default.  The
non-prevailing party in any arbitration shall pay all costs and expenses in
connection with such arbitration, unless the Tribunal determines otherwise.

 

The parties shall use their reasonable best efforts to encourage the Tribunal to
enter a final award resolving the Dispute within 90 days from the appointment of
the Tribunal.  Notwithstanding any provision to the contrary in this Schedule 4,
the parties to any arbitration under this Schedule 4 may agree at any time to
discontinue and terminate such arbitration.

 

Schedule 4-2

--------------------------------------------------------------------------------